Exhibit 10.1

 

Execution Copy

 

Confidential treatment has been requested for portions of this document.  This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request.  Omissions are designated by the symbol
[…***…].  A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

 

 

AIRCRAFT SALE AGREEMENT

 

 

dated as of March 3, 2010

 

among

 

SUNRISE ASSET MANAGEMENT, LLC

 

as BUYER,

 

AERCAP PARTNERS I LIMITED,

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,

not in its individual capacity, but solely as owner trustee

under the MSN 26963 Trust Agreement,

 

and

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,

not in its individual capacity, but solely as owner trustee

under the MSN 26964 Trust Agreement

 

as SELLERS

 

 

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

 

SUMMARY OF TRANSACTION

 

5

 

1.1

Description of Aircraft

 

5

 

1.2

Country of Registration Prior to Sale

 

5

 

1.3

Sale Date and Location

 

6

 

1.4

Sale Price

 

6

 

1.5

SELLER’s Bank Account

 

6

2.

 

DEFINITIONS

 

6

 

2.1

General Definitions

 

6

3.

 

PLACE AND DATE OF SALE

 

11

 

3.1

Aircraft Location at Time of Sale

 

11

 

3.2

Sale Date

 

11

 

3.3

Delay

 

12

 

3.4

Total Loss, Material Non-Conformity or Other Damage Prior to Sale

 

12

4.

 

SALE PRICE

 

13

 

4.1

Commitment Fee

 

13

 

4.2

Sale Price

 

13

 

4.3

Payment of Sale Price Balance

 

13

 

4.4

SELLER’s Bank Account

 

14

5.

 

TECHNICAL ACCEPTANCE

 

14

 

5.1

Off-Lease Aircraft

 

14

 

5.2

Leased Aircraft

 

15

6.

 

EXTENSION OF LEASED AIRCRAFT

 

16

 

6.1

Extension on Same Terms and Conditions

 

16

 

6.2

Extension on Different Terms and Conditions

 

17

7.

 

CONDITION OF AIRCRAFT AT SALE

 

17

 

7.1

Condition at Sale

 

17

 

7.2

Disclaimer

 

17

 

7.3

Deficiencies and Delays

 

18

 

7.4

Final Sale Date

 

18

8.

 

CONDITIONS PRECEDENT AND OTHER DOCUMENTARY REQUIREMENTS

 

18

 

8.1

Conditions to BUYER’s Obligations

 

18

 

8.2

Conditions to SELLER’s Obligations

 

20

 

8.3

Registrations Prior to, At and After Closing

 

21

9.

 

SELLER ASSIGNMENT OF RIGHTS AND WARRANTIES

 

21

 

9.1

Assignable Warranties

 

21

 

9.2

Non-Assignable Warranties

 

21

10.

 

EXPENSES AND TAXES

 

22

 

10.1

Costs and Expenses of Sale

 

22

 

10.2

Sales Taxes

 

22

 

10.3

After-Tax Basis

 

23

 

10.4

Timing of Payment

 

23

 

10.5

Contests

 

23

 

10.6

Refunds

 

24

 

10.7

Cooperation

 

24

11.

 

INDEMNITIES

 

24

 

11.1

General Indemnity

 

24

 

11.2

Exception to General Indemnities

 

24

 

11.3

After-Tax Basis

 

25

 

11.4

Timing of Payment

 

25

 

11.5

Subrogation

 

26

 

11.6

Notice

 

26

 

11.7

Refunds

 

26

 

2

--------------------------------------------------------------------------------


 

 

11.8

Defense of Claims

 

26

 

11.9

Other Indemnification

 

26

12.

 

INSURANCE

 

26

 

12.1

Liability Insurance

 

26

 

12.2

[RESERVED]

 

27

 

12.3

Certification

 

27

13.

 

REPRESENTATION AND WARRANTIES OF SELLER

 

27

 

13.1

Corporate Status

 

27

 

13.2

Governmental Approvals

 

27

 

13.3

Binding

 

28

 

13.4

No Breach

 

28

 

13.5

Title to Aircraft

 

28

 

13.6

No Sovereign Immunity

 

28

 

13.7

No Suits

 

28

 

13.8

General Obligations

 

28

14.

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

29

 

14.1

Corporate Status

 

29

 

14.2

Governmental Approvals

 

29

 

14.3

Binding

 

29

 

14.4

No Breach

 

29

 

14.5

Licenses

 

29

 

14.6

No Sovereign Immunity

 

30

 

14.7

No Suits

 

30

 

14.8

General Obligations

 

30

 

14.9

Sale or Lease to Non-Permitted States, Countries or Jurisdictions

 

30

15.

 

TERMINATION OF AGREEMENT; REMEDIES for breach

 

30

 

15.1

Termination of Agreement

 

30

16.

 

NOTICES

 

31

 

16.1

Manner of Sending Notices

 

31

 

16.2

Notice Information

 

32

17.

 

GOVERNING LAW AND JURISDICTION

 

32

 

17.1

New York Law

 

32

 

17.2

Jurisdiction

 

33

 

17.3

Waiver of Jury Trial

 

33

18.

 

MISCELLANEOUS

 

33

 

18.1

No Brokers

 

33

 

18.2

Confidentiality

 

34

 

18.3

Rights of Parties

 

34

 

18.4

Further Assurances

 

34

 

18.5

Use of Word “Including”

 

34

 

18.6

Headings

 

34

 

18.7

Invalidity of any Provision

 

35

 

18.8

Time of the Essence

 

35

 

18.9

Amendments in Writing

 

35

 

18.10

Assignment

 

35

 

18.11

Entire Agreement

 

35

 

3

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

Aircraft Description

EXHIBIT B

Base Sale Price

EXHIBIT C

Form of Acceptance Certificate

EXHIBIT D

Form of Bill of Sale

EXHIBIT E

Lease Agreements

EXHIBIT F

Off-Lease Aircraft Delivery Conditions

EXHIBIT G

[Intentionally Omitted]

EXHIBIT H

Form of Technical Acceptance Certificate

EXHIBIT I

Form of Guarantee

EXHIBIT J

Confidential Amounts

 

4

--------------------------------------------------------------------------------


 

AIRCRAFT SALE AGREEMENT

 

                         THIS AIRCRAFT SALE AGREEMENT is made and entered into
as of this 3rd day of March, 2010.

 

BETWEEN AND AMONG:

 

                         (i)               SUNRISE ASSET MANAGEMENT, LLC, a
limited liability company organized under the laws of Nevada, whose address and
principal place of business is at 8360 S. Durango Drive, Las Vegas, Nevada
89113, USA (“BUYER”);

 

                         (ii)             AERCAP PARTNERS I LIMITED, a company
limited by shares organized under the laws of Ireland, whose address and
principal place of business is at AerCap House, Shannon, County Clare, Ireland
(with respect to the Leased Aircraft, “SELLER”, and, with respect to the
Off-Lease Aircraft, “OWNER PARTICIPANT”);

 

                         (iii)            WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, a national banking association organized under the laws of the
United States, whose address and principal place of business is at 299 South
Main Street, 12th Floor, Salt Lake City, Utah 84111, USA, not in its individual
capacity, but solely as owner trustee under the MSN 26963 Trust Agreement (“MSN
26963 OWNER TRUSTEE”, and, together with OWNER PARTICIPANT collectively,
“SELLER” with respect to the Off-Lease Aircraft bearing manufacturer’s serial
26963); and

 

                         (iv)             WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, a national banking association organized under the laws of the
United States, whose address and principal place of business is at 299 South
Main Street, 12th Floor, Salt Lake City, Utah 84111, USA, not in its individual
capacity, but solely as owner trustee under the MSN 26964 Trust Agreement
(“26964 OWNER TRUSTEE” and, together with OWNER PARTICIPANT collectively,
“SELLER” with respect to the Off-Lease Aircraft bearing manufacturer’s serial
26964).

 

                         The subject matter of this Agreement is six (6) used
Boeing 757-200 aircraft as further described in Exhibit A attached hereto, which
SELLER desires to sell to BUYER and BUYER desires to purchase from SELLER.  For
the avoidance of doubt, where the term “SELLER” is used in this Agreement or the
other Operative Documents, it shall refer to the SELLER for the individual
Aircraft owned by such SELLER.

 

                         In consideration of and subject to the mutual
covenants, terms and conditions contained in this Agreement, SELLER and BUYER
agree as follows:

 


1.                                                                  SUMMARY OF
TRANSACTION


 

                                                                            The
following is a summary of the sale transaction between SELLER and BUYER. It is
set forth for the convenience of the parties only and will not be deemed in any
way to amend, detract from or simplify the other provisions of this Agreement or
the other Operative Documents.

 


1.1                                                           DESCRIPTION OF
AIRCRAFT


 

                                                                            Six
(6) used Boeing 757-200 aircraft as further described in Exhibit A.

 


1.2                                                           COUNTRY OF
REGISTRATION PRIOR TO SALE

 


WITH RESPECT TO THE OFF-LEASE AIRCRAFT, THE UNITED STATES OF AMERICA.  WITH
RESPECT TO THE LEASED AIRCRAFT, […***…].

 

5

--------------------------------------------------------------------------------


 


1.3                                                           SALE DATE AND
LOCATION

 

For each Off-Lease Aircraft, on or prior to March 31, 2010, at the Delivery
Location for such Off-Lease Aircraft.

 

For each Leased Aircraft, the respective Lease Expiry Date for such Leased
Aircraft, at the Delivery Location for such Leased Aircraft.

 


1.4                                                           SALE PRICE


 

For each Aircraft, the Sale Price for such Aircraft.

 


1.5                                                           SELLER’S BANK
ACCOUNT


 

[…***…]

 


2.                                                                  DEFINITIONS


 

Except where the context otherwise requires, the following words have the
following meanings for all purposes of this Agreement. The definitions are
equally applicable to the singular and plural forms of the words. Any agreement
defined below includes each amendment, modification, supplement and waiver
thereto in effect from time to time.

 


2.1                                                           GENERAL
DEFINITIONS


 

“Acceptance Certificate” means, with respect to an Aircraft, the acceptance
certificate for such Aircraft in the form of Exhibit C to this Agreement.

 

“Agreement” means this Aircraft Sale Agreement, together with all Exhibits
hereto.

 

“Aircraft” means the Leased Aircraft and Off-Lease Aircraft.

 

“Aircraft Documentation” means, (i) with respect to the Off- Lease Aircraft, the
log books, Aircraft records, manuals and other documents, including additions,
renewals, and replacements made thereto prior to Sale, including, but not
limited to, maintenance manuals, system manuals, flight and operation manuals,
inspection records, wiring diagrams, checklists, minimum equipment list,
illustrated parts catalogues, and other documents and records (whether on paper,
stored electronically, or in any other medium) related to the Airframe, Engines
and Parts for such Aircraft that are in SELLER’s possession including, without
limitation, all “Aircraft Documents” and “Aircraft Documentation” listed in
Exhibit F hereto for Off-Lease Aircraft; and (ii) with respect to the Leased
Aircraft, the log books, Aircraft records, manuals and other documents,
including additions, renewals, and replacements made thereto prior to Sale,
including, but not limited to, maintenance manuals, system manuals, flight
manuals, inspection records, wiring diagrams, checklists, illustrated parts
catalogues, and other documents and records (whether on paper, stored
electronically, or in any other medium) related to the Airframe, Engines and
Parts for such Aircraft, including, without limitation all “Aircraft Documents”
and “Aircraft Documentation” as defined in the respective Lease Agreement and
required to be maintained and/or returned under such Lease Agreement.

 

6

--------------------------------------------------------------------------------


 

“Airframe” means, with respect to an Aircraft, the related airframe described in
Exhibit A together with all Parts relating thereto (except Engines or engines).

 

“Base Sale Price” means, with respect to an Aircraft, the base sale price for
such Aircraft as set forth in Exhibit B to this Agreement.

 

“Bill of Sale” or “Bills of Sale” means, with respect to an Aircraft, the
Warranty Bill of Sale and the FAA Bill of Sale for such Aircraft collectively.

 

“Business Day” means any day other than a Saturday or Sunday that business of
the nature contemplated by this Agreement is carried out in Amsterdam, Dublin
and New York.

 

“CAA” means the […***…] Civil Aviation Authority.

 

“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and its Protocol on Matters Specific to Aircraft Equipment, concluded
in Cape Town, South Africa, on 16 November 2001, together with any protocols,
regulations, rules, orders, agreements, instruments, amendments, supplements,
revisions or otherwise that have or will be subsequently made in connection with
the Cape Town Convention by the “Supervisory Authority” (as defined in the Cape
Town Convention), the “International Registry” or “Registrar” (as defined in the
Cape Town Convention) or any other appropriate “registry authority” (as defined
in the Cape Town Convention) or other international or national body or
authority.  For avoidance of doubt, references to the Cape Town Convention are
to be deemed references to the English language version of the Cape Town
Convention.

 

“Closing Date” means, with respect to an Aircraft, the date on which the Sale
for such Aircraft takes place.

 

“Commitment Fee” means the amount set forth in item 1 of Exhibit J.

 

“Contract of Sale” has the meaning given to such term in the Cape Town
Convention.

 

“Delivery Conditions” means, with respect to an Off-Lease Aircraft, the delivery
conditions for such Aircraft set forth in Exhibit F hereto, and, with respect to
a Leased Aircraft, the conditions set forth in […***…] the associated Lease
Agreement for such Leased Aircraft.

 

“Delivery Location” means, with respect to an Aircraft, a location in the
contiguous United States to be chosen by BUYER not less than fifteen (15)
calendar days prior to the Sale Date and agreed to by SELLER.  The parties
intend that with respect to each Aircraft, the Sale shall occur while the
Aircraft, the related Airframe and each related Engine is located at a location
(or in international airspace) where SELLER and BUYER are satisfied that no
sales, use, value-added, goods and services or any other similar tax or duty
will be imposed as a result of the transfer of title to the Aircraft to BUYER
while the Aircraft, the related Airframe and each related Engine are located in
such location.

 

7

--------------------------------------------------------------------------------


 

“Dollars” and “$” means the lawful currency of the United States of America.

 

“Engine” means, with respect to an Aircraft, (i) each of the related engines for
such Aircraft listed on Exhibit A (which, in the case of the Leased Aircraft,
are subject to Lessee’s right under the related Lease Agreement to replace
engines) or any other engines which SELLER and BUYER agree in writing will be
substituted therefor and (ii) all Parts installed in or on any of such engines
at the Sale of such Aircraft.

 

“Expenses” has the meaning set forth in Article 11.1.

 

“Extension Option Aircraft” means the Leased Aircraft bearing manufacturer’s
serial numbers […***…].

 

“FAA” means the Federal Aviation Administration of the United States Department
of Transportation, or any successor thereto with authority and jurisdiction over
civil aircraft registered in the United States.

 

“FAA Bill of Sale” means a bill of sale in the form of FAA Form 8050-2.

 

“FAA Counsel” means the law firm of DeBee Gilchrist, P.C., Oklahoma City,
Oklahoma, USA.

 

“Final Sale Date” means: (a) with respect to an Off-Lease Aircraft, ten
(10) calendar days after such Aircraft has been tendered (in compliance with
this Agreement, including the satisfaction of all conditions precedent to be
fulfilled by SELLER pursuant to Article 8.1 hereunder (other than such
conditions precedent to be fulfilled simultaneously with the Sale of such
Aircraft hereunder, such as delivery of the executed Bills of Sale)) by SELLER
to BUYER in accordance with this Agreement; and (b) with respect to a Leased
Aircraft, thirty (30) calendar days after such Aircraft has been tendered (in
compliance with this Agreement, including the satisfaction of all conditions
precedent to be fulfilled by SELLER pursuant to Article 8.1 hereunder (other
than such conditions precedent to be fulfilled simultaneously with the Sale of
such Aircraft hereunder, such as delivery of the executed Bills of Sale and
deregistration of the Aircraft from the CAA) by SELLER to BUYER in accordance
with this Agreement.

 

“Government Entity” means any (i) national, state or local government,
(ii) board, commission, department, division, instrumentality, court, agency or
political subdivision thereof and (iii) association, organization or institution
of which any thereof is a member or to whose jurisdiction any thereof is subject
or in whose activities any thereof is a participant.

 

8

--------------------------------------------------------------------------------


 

“Guarantor” means Allegiant Travel Company, a corporation organized under the
laws of Nevada.

 

“Guarantee” means a guarantee by Guarantor of BUYER’s obligations hereunder in
the form attached hereto as Exhibit I.

 

“Indemnitee” has the meaning set forth in Article 11.1.

 

“International Interest” has the meaning set forth in the Cape Town Convention.

 

“International Registry” means the International Registry of Mobile Assets
established under the Cape Town Convention.

 

“Law” means any (i) statute, decree, constitution, regulation, order or any
directive of any Government Entity, (ii) treaty, pact, compact or other
agreement to which any Government Entity is a signatory or party and
(iii) judicial or administrative interpretation or application.

 

“Lease Agreement” means, with respect to a Leased Aircraft, the lease agreement
relating to such Leased Aircraft as specified in Exhibit E to this Agreement.

 

“Lease Expiry Date” means, (i) for each Leased Aircraft which is not an
Extension Option Aircraft, the date of the expiration of the respective Lease
Agreement as set forth in Exhibit A hereto, and (ii) for each Extension Option
Aircraft, the date of the expiration of the respective Lease Agreement as set
forth in Exhibit A hereto and if extended pursuant to the exercise by Lessee of
its right to extend under such Lease Agreement, such later date of expiry as
specified by SELLER to BUYER pursuant to Article 6.1.

 

“Leased Aircraft” means the aircraft described as such in Exhibit A, including
each Airframe, the two (2) related Engines, the related Parts and the related
Aircraft Documentation, collectively.  “Leased Aircraft” shall mean each
individual aircraft listed as such in Exhibit A and all aircraft listed as such
in Exhibit A as the context dictates.

 

“Lessee” means, with respect to a Leased Aircraft, the lessee of such Leased
Aircraft as specified in Exhibit A to this Agreement.

 

“Lessee Extension Option” means, […***…].

 

“Manufacturer” means The Boeing Company.

 

“Material Non-Conformity” means, with respect to an Aircraft, any non-conformity
to the Delivery Conditions for such Aircraft, whether comprised of damage or
loss (not constituting a Total Loss), discrepancy, or any other deviation from
the Delivery Conditions, in each case or in the aggregate for an Aircraft
requiring SELLER to expend more than the amount set forth in item 2 of Exhibit J
to rectify such condition(s), as such rectification amount may be determined by
SELLER acting reasonably.

 

9

--------------------------------------------------------------------------------


 

“MSN 26963 Trust Agreement” means that certain trust agreement dated as of
December 7, 2009 between OWNER PARTICIPANT and MSN 26963 OWNER TRUSTEE in
respect of the Aircraft bearing manufacturer’s serial number 26963.

 

“MSN 26964 Trust Agreement” means that certain trust agreement dated as of
July 9, 2009 between OWNER PARTICIPANT and MSN 26964 OWNER TRUSTEE in respect of
the Aircraft bearing manufacturer’s serial number 26964.

 

“Off-Lease Aircraft” means the aircraft described as such in Exhibit A,
including each Airframe, the two (2) related Engines, the related Parts and the
related Aircraft Documentation, collectively.  “Off-Lease Aircraft” shall mean
each individual aircraft listed as such in Exhibit A and all aircraft listed as
such in Exhibit A as the context dictates.

 

“Operative Documents” means this Agreement, each Bill of Sale, and each
Acceptance Certificate.

 

“Part” means, with respect to an Aircraft, any part, component, appliance,
module, accessory, instrument, communications equipment, furnishing, module,
SELLER-furnished equipment or other item of equipment (other than complete
Engines or engines) installed in or attached to the related Airframe or any
related Engine for such Aircraft.

 

“Person” means any individual, firm, partnership, joint venture, trust,
corporation, Government Entity, committee, department, authority or any body,
incorporated or unincorporated, whether having distinct legal personality or
not.

 

“Sale” means, with respect to an Aircraft, the completed sale of such Aircraft
by SELLER to BUYER and BUYER’s purchase of such Aircraft from SELLER in
accordance with this Agreement and the other Operative Documents.

 

“Sale Date” means, with respect to an Aircraft, the date specified for such
Aircraft in Article 3.2.

 

“Sale Price” means: (a) with respect to an Off-Lease Aircraft, the Base Sale
Price for such Off-Lease Aircraft; and (b) with respect to a Leased Aircraft,
the Base Price for such Leased Aircraft as adjusted by the Sale Price
Adjustment.

 

“Sale Price Adjustment” means, with respect to a Leased Aircraft, the following
adjustments to the Base Sale Price for such Leased Aircraft:

 

[…***…]

 

“Security Interest” means any encumbrance or security interest whatsoever,
however and wherever created or arising including (without prejudice to the
generality of the foregoing) any right of ownership, security, mortgage, pledge,
charge, encumbrance, lease, lien, statutory or other right in rem,
hypothecation, title retention, attachment, levy, claim, national or
International Interest or right of possession or detention.

 

10

--------------------------------------------------------------------------------


 

“Technical Acceptance Certificate” means a technical acceptance certificate in
the form of Exhibit H to this Agreement.

 

“Total Loss” means, with respect to an Aircraft, any of the following:

 

(a)       the actual or constructive total loss of such Aircraft (including any
damage to such Aircraft or requisition for use or hire which results in an
insurance settlement on the basis of a total loss);

 

(b)       such Aircraft being destroyed, damaged beyond economic repair or
permanently rendered unfit for normal use for any reason whatsoever;

 

(c)       the requisition of title or other compulsory acquisition of title for
any reason of such Aircraft by any Government Entity or other Person, whether de
jure or de facto;

 

(d)       the hi-jacking, disappearance, theft, confiscation, detention or
seizure of such Aircraft which deprives any person permitted to have possession
and/or use of such Aircraft of its possession and/or use for more than 30 days
or beyond the Sale Date; or

 

(e)       the requisition for use or hire of such Aircraft which deprives any
person permitted to have possession and/or use of such Aircraft of its
possession and/or use for more than 90 days or beyond the Sale Date.

 

“Warranty Bill of Sale” means a bill of sale in the form of Exhibit D to this
Agreement.

 

“[…***…] Counsel” means Freshfields Bruckhaus Deringer LLP.

 


3.                                                                  PLACE AND
DATE OF SALE


 


3.1                                                           AIRCRAFT LOCATION
AT TIME OF SALE


 

Upon the Sale of an Aircraft, such Aircraft shall be located in the Delivery
Location and title to the Aircraft shall be transferred from SELLER to BUYER at
the Delivery Location.

 


3.2                                                           SALE DATE


 

Subject to the meeting of the terms and conditions hereof:

 

(a)       for each Off-Lease Aircraft, the Sale Date shall be on or prior to
March 31, 2010, at the Delivery Location for such Off-Lease Aircraft; and

 

(b)       for each Leased Aircraft, the Sale Date shall be the respective Lease
Expiry Date, at the Delivery Location for such Leased Aircraft.

 

11

--------------------------------------------------------------------------------


 


3.3                                                           DELAY


 

With respect to any Aircraft, if, for any reason not caused by BUYER’s or
SELLER’s breach of this Agreement, such Aircraft shall not have been delivered
to BUYER in accordance with this Agreement within ninety (90) days from the Sale
Date for such Aircraft (including if LESSEE shall not have returned the Leased
Aircraft to SELLER in a timely fashion in accordance and in compliance with the
return conditions set forth in the Lease Agreement for such Leased Aircraft; or
if any Aircraft does not meet its Delivery Conditions, including in the case of
rectification of Off-Lease Aircraft Post-Technical Acceptance Discrepancies and
repair of damage to a Leased Aircraft after technical acceptance), then BUYER
shall have the right to terminate this Agreement in accordance with
Article 15.1(c)-(d). In the event of such termination, neither party will have
any further liability to the other except that: (a) each party shall bear their
respective costs and expenses incurred to date with respect to such Aircraft in
accordance with this Agreement and (b) SELLER shall promptly refund to BUYER the
portion of the Commitment Fee allocable to such Aircraft in accordance with
Article 15.1.

 


3.4                                                           TOTAL LOSS,
MATERIAL NON-CONFORMITY OR OTHER DAMAGE PRIOR TO SALE


 

(a) If a Total Loss or Material Non-Conformity occurs or is discovered with
respect to an Aircraft prior to Sale of such Aircraft, the party having first
knowledge thereof shall notify the other.

 

(b) Upon receipt of notice of the occurrence of a Total Loss to an Aircraft
prior to Sale of such Aircraft, this Agreement shall terminate with respect to
such Aircraft and neither party will have any further liability to the other
with respect to such Aircraft except that (i) each party shall bear their
respective costs and expenses incurred to date with respect to such Aircraft in
accordance with this Agreement and (ii) SELLER shall promptly refund to BUYER
the portion of the Commitment Fee allocable to such Aircraft.

 

(c) if Material Non-Conformity occurs or is discovered with respect to an
Aircraft prior to Sale of such Aircraft, SELLER shall have the option, in its
sole discretion, to: (i) rectify such affected Aircraft and tender the rectified
Aircraft (fully compliant with the Delivery Conditions) to BUYER, in which case
BUYER shall be obligated to purchase such Aircraft so long as tender of the
compliant Aircraft is timely made pursuant to Article 3.3; or (ii) terminate
this Agreement with respect to the affected Aircraft by giving written notice to
BUYER after it becomes aware of such Material Non-Conformity and refund the
applicable portion of the Commitment Fee to BUYER in accordance with
Article 15.1. Upon receipt of such termination notice, BUYER shall nevertheless
have the option (to be exercised within 30 calendar days after receipt of such
termination notice) to proceed with the sale and purchase of the un-rectified
Aircraft hereunder by paying to SELLER the Sale Price for such Aircraft reduced
by the amount set forth in item 5 of Exhibit J.

 

(d) In addition to the foregoing, SELLER shall give BUYER prompt notice of all
damage (for which the cost of repair is estimated to exceed the amount set forth
in item 5 of Exhibit J) to the Aircraft as and when the same shall occur to the
extent that SELLER is aware or has been notified of such damage and BUYER shall
have the right (i) to inspect the affected Off-Lease Aircraft and participate in
the decision making associated with such repair; and (ii) to inspect the
affected Leased Aircraft to the extent of the SELLER’s rights as “Lessor” under
the specific Lease Agreement (and SELLER will facilitate the exercise of the
same).

 

12

--------------------------------------------------------------------------------


 


4.                                                                  SALE PRICE


 


4.1                                                           COMMITMENT FEE


 

SELLER acknowledges receipt from BUYER of a portion of the Commitment Fee in the
amount set forth in item 6 of Exhibit J.  Within two (2) Business Days of the
date of this Agreement, BUYER shall pay the balance of the Commitment Fee in the
amount set forth in item 7 of Exhibit J to SELLER.  Upon the Sale of an
Aircraft, the portion of the Commitment Fee allocated to each Aircraft (in the
amount set forth in item 8 of Exhibit J per Aircraft) shall be applied to the
Sale Price for such Aircraft.

 

With respect to an Aircraft, the Commitment Fee allocable to such Aircraft shall
be refunded by SELLER to BUYER upon demand by BUYER in the following
circumstances only:

 

(A)                                           SUBJECT TO THE TERMS, INCLUDING
THE 90-DAY PERIOD SET FORTH IN ARTICLE 3.3, IF SUCH AIRCRAFT DOES NOT COMPLY
WITH THE DELIVERY CONDITIONS FOR SUCH AIRCRAFT AS AND WHEN REQUIRED HEREUNDER;

 

(B)                                          IN ACCORDANCE WITH ARTICLE 3.4,
UPON A TOTAL LOSS OR MATERIAL NON-CONFORMITY (WHICH, IN THE CASE OF A MATERIAL
NON-CONFORMITY, EITHER (I) SELLER OPTS NOT TO RECTIFY PURSUANT TO
ARTICLE 3.4(C) TO SUCH AIRCRAFT PRIOR TO SALE OF SUCH AIRCRAFT, OR (II) SELLER
DOES NOT TIMELY RECTIFY A MATERIAL NON-CONFORMITY PURSUANT TO ARTICLES
3.4(C) AND 3.3);

 

(C)                                           IN ACCORDANCE WITH ARTICLE 5.1,
DUE TO THE EXISTENCE OF OFF-LEASE AIRCRAFT POST-TECHNICAL ACCEPTANCE
DISCREPANCIES WITH RESPECT TO AN OFF-LEASE AIRCRAFT WHICH SELLER OPTS NOT TO
RECTIFY PURSUANT TO ARTICLE 5.1 PRIOR TO SALE OF SUCH OFF-LEASE AIRCRAFT;

 

(D)                                          SELLER BREACHES ANY REPRESENTATION,
WARRANTY OR COVENANT IN THIS AGREEMENT OR OTHER OPERATIVE DOCUMENT.

 


4.2                                                           SALE PRICE


 

For each Aircraft, the Sale Price for such Aircraft.

 


4.3                                                           PAYMENT OF SALE
PRICE BALANCE


 

With respect to each Aircraft, provided that each party has complied with its
respective obligations, including the meeting of all applicable conditions
precedent under this Agreement, upon SELLER’s tender to BUYER of an Aircraft for
sale in accordance with this Agreement at the time of Sale for such Aircraft,
BUYER will pay to SELLER the balance of the Sale Price for such Aircraft.

 

13

--------------------------------------------------------------------------------


 


4.4                                                           SELLER’S BANK
ACCOUNT


 

The Commitment Fee and Sale Price for each Aircraft shall be paid by wire
transfer of immediately available Dollar funds to SELLER’s bank account at:

 

[…***…]

 

or to such other bank account as SELLER may from time to time designate by
written notice.  All payments by BUYER to SELLER under this Agreement and the
other Operative Documents shall be made in full without any deduction or
withholding for BUYER Taxes.

 


5.                                                                  TECHNICAL
ACCEPTANCE


 


5.1                                                           OFF-LEASE AIRCRAFT


 

With respect to the Off-Lease Aircraft, after BUYER (i) observes the MPA runs
and borescopes on the Engines and APU, (ii) reviews the associated Aircraft
Documentation, and (iii) inspects such Off-Lease Aircraft, in each case for
compliance with the relevant Delivery Conditions, provided that BUYER is
satisfied with the same, BUYER shall give technical acceptance of the Off-Lease
Aircraft in Goodyear, Arizona no later than March 15, 2010 by executing the
Technical Acceptance Certificate and delivering an original thereof to SELLER. 
Such technical acceptance by BUYER shall exclude ferry flight discrepancies, all
ferry flight log book entries and any loss, damage or destruction affecting the
Off-Lease Aircraft prior to delivery (but after technical acceptance by BUYER). 
Upon such technical acceptance of the Off-Lease Aircraft, SELLER shall move the
Off-Lease Aircraft (or cause the Off-Lease Aircraft to be moved) to the Delivery
Location on or prior to the Sale Date where BUYER shall conduct its final
inspection of such Off-Lease Aircraft, which shall be limited to a walk-around
inspection and review of the logbook, and concluded by the Sale Date.

 

With respect to any ferry flight discrepancies, ferry flight log book entries,
and any loss or damage affecting the Off-Lease Aircraft prior to delivery but
after technical acceptance by BUYER (such discrepancies being referred to as
“Off-Lease Aircraft Post-Technical Acceptance Discrepancies”), SELLER shall have
the option, in its sole discretion, to: (i) correct such Off-Lease Aircraft
Post-Technical Acceptance Discrepancies and tender the remedied Aircraft to
BUYER on the Sale Date or within ninety (90) days after the Sale Date for such
Aircraft (in accordance with Article 3.3), in which case BUYER shall be
obligated to purchase such Aircraft; or (ii) if the cost (in SELLER’s reasonable
judgment) to SELLER to remedy such Off-Lease Aircraft Post-Technical Acceptance
Discrepancies (when combined with the cost to SELLER to remedy any other
non-conformity of the Aircraft with the Delivery Conditions discovered and
corrected prior to the execution of the Technical Acceptance Certificate with
respect to such Off-Lease Aircraft) shall exceed the amount set forth in item 9
of Exhibit J, terminate this Agreement with respect to the affected Aircraft by
giving written notice to BUYER and refund the applicable portion of the
Commitment Fee to BUYER in accordance with Article 15.1. Upon receipt of such
termination notice, BUYER shall nevertheless have the option (to be exercised
within 30 calendar days of receipt of such termination notice) to proceed with
the sale of the un-rectified Aircraft hereunder by paying to SELLER the Sale
Price for such Aircraft reduced by the amount set forth in item 9 of Exhibit J. 
For the avoidance of doubt, SELLER shall be, subject to BUYER not being in
default of its obligations hereunder, obligated to expend up to the amount set
forth in item 9 of Exhibit J to bring the Off-Lease Aircraft into compliance
with the Delivery Conditions (including, taking into account Off-Lease Aircraft
Post-Technical Acceptance Discrepancies).

 

14

--------------------------------------------------------------------------------


 


5.2                                                           LEASED AIRCRAFT

 

With respect to the Leased Aircraft, BUYER shall be entitled to undertake
physical inspection of the Leased Aircraft and associated Aircraft Documentation
at such times and having such scope as is permitted to the “Lessor” under the
Lease Agreement for such Leased Aircraft.  Such inspections will be reasonably
coordinated through SELLER and have the duration and scope permitted (to the
maximum extent) under the respective Lease Agreement for the Leased Aircraft. 
SELLER shall allow BUYER to make use of all inspection rights (both, during the
term and in anticipation of Aircraft return) afforded to the “Lessor” of the
Leased Aircraft under the respective Lease Agreement, including, without
limitation, test or demonstration flight participation, representative presence
at checks and inspections, including borescope inspections.  During return of
the Leased Aircraft from LESSEE, BUYER shall, and SELLER shall coordinate with
LESSEE to allow BUYER to, use such redelivery period to inspect the Leased
Aircraft, such that the return of the Leased Aircraft from LESSEE pursuant to
the associated Lease Agreement and the delivery of such Leased Aircraft to BUYER
pursuant to this Agreement shall, to the extent possible, be “back-to-back”;
provided, however, and for the avoidance of doubt, SELLER shall be, subject to
BUYER not being in default of its obligations hereunder, obligated to expend up
to the amount set forth in item 9 of Exhibit J to bring the Leased Aircraft into
compliance with the Delivery Conditions, regardless of whether or not the LESSEE
complies therewith.  Provided that BUYER is satisfied with the condition of the
Leased Aircraft and its compliance with the Delivery Conditions, BUYER shall
give technical acceptance of the Leased Aircraft […***…] where the Aircraft is
returned under the Lease Agreement by LESSEE by executing the Technical
Acceptance Certificate and delivering an original thereof to SELLER.  Upon such
technical acceptance of a Leased Aircraft, SELLER shall move the Leased Aircraft
(or cause the Leased Aircraft to be moved) at SELLER’s cost and expense and on
SELLER’s insurance to the Delivery Location on or prior to the Sale Date or
within ninety (90) days after the Sale Date for such Aircraft (in accordance
with Article 3.3).

 

Any discrepancies discovered or arising after such BUYER’s technical acceptance
of such Leased Aircraft shall be for BUYER’s account (unless the same fall
within the parameters of being damage or loss and covered by the next succeeding
provisions), and BUYER shall be obligated to purchase such Aircraft
notwithstanding such discrepancies.

 

For purposes of the next succeeding sentences, the term “Required SELLER Hull
Insurance” means (i) Hull All Risks insurance under the standard US or London
aviation insurance market hull all risk form covering all risks of loss or
damage, howsoever occasioned, to each Leased Aircraft while flying, taxiing or
on the ground, for an amount equal to no less than the Sale Price plus the
amount set forth in item 14 of Exhibit J, subject to a deductible in the case of
a partial loss of not more than the amount set forth in item 15 of Exhibit J,
and (ii) Hull War and Allied Perils insurance against any risks normally
excluded by the War, Hijacking and other Perils Exclusions Clause of the
standard US or London aviation insurance market

 

15

--------------------------------------------------------------------------------


 

hull all risk form for an amount no less than the Sale Price, subject to a
deductible in the case of a partial loss of not more than the amount set forth
in item 15 of Exhibit J.  With respect to the ferry of a Leased Aircraft after
technical acceptance by BUYER, SELLER shall carry the Required SELLER Hull
Insurance on each Leased Aircraft during the ferry flight to the Delivery
Location through the Sale of the Leased Aircraft.  SELLER will, prior to the
commencement of each such ferry flight, provide to BUYER a certificate of
insurance evidencing such coverage for the Leased Aircraft to be ferried.

 

Upon arrival of the Leased Aircraft at the Delivery Location, BUYER shall be
entitled to inspect the Leased Aircraft for any damage or loss to the Leased
Aircraft arising since the technical acceptance. In the event any loss or damage
(not constituting a Total Loss) occurs during the ferry flight for such Aircraft
for which insurance proceeds are payable under the Required SELLER Hull
Insurance (such damage and/or loss being an “Insured Event”), SELLER shall
notify its insurers thereof, with a copy to BUYER, and closing of the Sale of
the affected Leased Aircraft shall proceed as scheduled hereunder upon arrival
of the Aircraft at the Delivery Location, provided, however, at Sale, BUYER
shall be entitled to withhold from the Sale Price for such Leased Aircraft an
amount reasonably determined by BUYER to equal the estimated cost to repair the
Insured Event (such withheld amount being the “BUYER Withheld Amount”).

 

Thereafter, BUYER shall proceed with repair of the Insured Event and provide to
SELLER and its insurers information as reasonably required to process and obtain
payment under the Required SELLER Hull Insurance. SELLER will cooperate with
BUYER and take all reasonable steps to assure prompt payment of insurance
proceeds for the Insured Event.  SELLER and BUYER will cooperate with one
another to achieve payment of all insurance proceeds from the Required SELLER
Hull Insurance for the Insured Event at the earliest possible time.

 

Upon payment under the Required SELLER Hull Insurance of all loss proceeds for
an Insured Event (the “Loss Proceeds”) (which payment may have been made
directly to the one or more facilities conducting the repair, directly to SELLER
or any affiliate of SELLER, or any combination thereof), SELLER and BUYER will
effect a settlement for the affected Leased Aircraft. If the Loss Proceeds
exceed the Buyer Withheld Amount, SELLER will pay to BUYER the difference
between such amounts. If the BUYER Withheld Amount exceeds the amount of the
Loss Proceeds, BUYER will pay to SELLER the difference between such amounts
(less the difference between the amount set forth in item 16 of Exhibit J and
the SELLER’s deductible under the Required SELLER Hull Insurance).

 


6.                                                                  EXTENSION OF
LEASED AIRCRAFT


 


6.1                                                           EXTENSION ON SAME
TERMS AND CONDITIONS


 

In the event LESSEE exercises the Lessee Extension Option for an Extension
Option Aircraft, SELLER shall give BUYER notice thereof and of the new Lease
Expiry Date within ten (10) Business Days of receipt of such notice from
Lessee.  […***…]

 

16

--------------------------------------------------------------------------------


 


6.2                                                           EXTENSION ON
DIFFERENT TERMS AND CONDITIONS


 

[…***…]

 


7.                                                                  CONDITION OF
AIRCRAFT AT SALE


 


7.1                                                           CONDITION AT SALE


 

The Aircraft will be sold by SELLER to BUYER in an “AS IS WHERE IS” and “WITH
ALL FAULTS” condition.

 


7.2                                                           DISCLAIMER


 

THE AIRCRAFT AND EACH PART THEREOF IS BEING SOLD IN ITS THEN “AS IS, WHERE IS”
CONDITION ON THE CLOSING DATE, WITHOUT ANY REPRESENTATION, WARRANTY OR GUARANTEE
OF ANY KIND BEING MADE OR GIVEN BY SELLER, ITS SERVANTS OR AGENTS, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE, OTHER THAN THE EXPRESS REPRESENTATIONS AND
WARRANTIES IN ARTICLE 13 HEREOF, INCLUDING THE WARRANTY OF TITLE GIVEN IN THE
BILL OF SALE AND THE SELLER REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE
13 HEREOF.

 

FROM AND AFTER THE RECEIPT BY SELLER OF THE ACCEPTANCE CERTIFICATE, THE
FOLLOWING SHALL APPLY:  SUBJECT TO THE TERMS OF THE FOREGOING PARAGRAPH BUT
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER SPECIFICALLY DISCLAIMS,
AND EXCLUDES HEREFROM (A) ANY WARRANTY AS TO THE AIRWORTHINESS, VALUE, DESIGN,
QUALITY, MANUFACTURE, OPERATION, OR CONDITION OF THE AIRCRAFT; (B) ANY EXPRESS
OR IMPLIED REPRESENTATION OR WARRANTY OF MERCHANTABILITY OR FITNESS FOR USE OR
FOR A PARTICULAR PURPOSE; (C) ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY
OF FREEDOM FROM ANY RIGHTFUL CLAIM BY WAY OF PATENT INFRINGEMENT OR THE LIKE;
(D) ANY IMPLIED REPRESENTATION OR WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE; (E) ANY EXPRESS OR IMPLIED WARRANTY
REGARDING THE CONDITION OF THE AIRCRAFT; AND (F) ANY OBLIGATION OR LIABILITY OF
SELLER ARISING IN CONTRACT OR IN TORT (INCLUDING STRICT LIABILITY OR SUCH AS
MAY ARISE BY REASON OF SELLER’S NEGLIGENCE) ACTUAL OR IMPUTED, OR IN STRICT
LIABILITY, INCLUDING ANY OBLIGATION OR LIABILITY FOR LOSS OF USE, REVENUE OR
PROFIT WITH RESPECT TO THE AIRCRAFT OR FOR ANY LIABILITY OF BUYER TO ANY THIRD
PARTY OR ANY OTHER DIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGE ARISING
FROM ANY SUCH WARRANTIES DISCLAIMED. NO AGREEMENT ALTERING OR EXTENDING SELLER’S
LIABILITY FOR WARRANTIES SHALL BE BINDING UPON SELLER UNLESS IN WRITING AND
EXECUTED BY A DULY AUTHORIZED OFFICER OF SELLER. EXCLUDED FROM THE FOREGOING ARE
SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 13 AND
WARRANTY OF TITLE SET FORTH IN THE BILLS OF SALE.  DELIVERY BY BUYER TO SELLER
OF THE ACCEPTANCE CERTIFICATE SHALL BE CONCLUSIVE PROOF AS BETWEEN SELLER AND
BUYER THAT BUYER’S TECHNICAL EXPERTS HAVE EXAMINED AND INVESTIGATED THE AIRCRAFT
AND THAT THE AIRCRAFT IS IN EVERY WAY SATISFACTORY TO BUYER.

 

17

--------------------------------------------------------------------------------


 


7.3                                                           DEFICIENCIES AND
DELAYS


 

With respect to an Aircraft, BUYER agrees that, as from the Closing Date for
such Aircraft, SELLER shall not be liable for any liability, claim, loss, damage
or expense of any kind or nature caused directly or indirectly by such Aircraft
or any Part thereof, by any inadequacy of such Aircraft for any purpose or any
deficiency or defect therein, by the use or performance of such Aircraft, by any
maintenance or repairs to such Aircraft, by any interruption or loss of service
or use of such Aircraft or by any loss of business or other consequential damage
or any damage whatsoever, howsoever caused including the negligence of SELLER.
SELLER shall bear no liability whatsoever for the cost of modifications of such
Aircraft whether in the event of grounding or suspensions of certification, or
for any other cause.  The foregoing shall not apply to any claim for loss,
damage or expense that arises directly out of a breach or inaccuracy of SELLER’s
express representations and warranties in Article 13 or the Bills of Sale.

 


7.4                                                           FINAL SALE DATE


 


IF THE SALE FOR AN AIRCRAFT SHALL NOT HAVE OCCURRED ON OR BEFORE THE FINAL SALE
DATE FOR SUCH AIRCRAFT DUE TO BREACH BY BUYER OF ITS OBLIGATIONS HEREUNDER OR
BREACH BY BUYER OF ANY REPRESENTATION, WARRANTY OR COVENANT UNDER THIS
AGREEMENT, THE OBLIGATION OF SELLER TO SELL, AND OF BUYER TO BUY, SUCH AIRCRAFT
SHALL TERMINATE IN ACCORDANCE WITH ARTICLE 15.1(A)-(B).


 


8.                                                                  CONDITIONS
PRECEDENT AND OTHER DOCUMENTARY REQUIREMENTS


 


8.1                                                           CONDITIONS TO
BUYER’S OBLIGATIONS


 

With respect to each Aircraft, the following will be conditions precedent to
BUYER’s obligation to purchase such Aircraft from SELLER, which SELLER hereby
undertakes in good faith to cause to occur or be true and correct upon the Sale
of such Aircraft:

 

(I)                                             THAT THE REPRESENTATIONS AND
WARRANTIES OF SELLER SET OUT IN ARTICLE 13 SHALL BE TRUE AND ACCURATE AS OF THE
CLOSING DATE FOR SUCH AIRCRAFT.

 

(II)                                          DELIVERY BY SELLER OF (1) THE DULY
EXECUTED BILLS OF SALE EVIDENCING TRANSFER OF TITLE FOR SUCH AIRCRAFT (WITH THE
FAA BILL OF SALE HAVING BEEN PRE-POSITIONED WITH FAA COUNSEL PRIOR TO THE DATE
OF SALE), AND (2) A CERTIFIED COPY OF ALL HISTORICAL BILLS OF SALE IN SELLER’S
POSSESSION FROM DATE OF MANUFACTURE TO SALE TO BUYER HEREUNDER.

 

(III)                                       SUCH AIRCRAFT SHALL BE LOCATED AT
THE DELIVERY LOCATION.

 

(IV)                                      RECEIPT BY BUYER OF EVIDENCE THAT
SELLER IS AUTHORIZED TO ENTER INTO THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS TO WHICH IT IS A PARTY AND EVIDENCE
OF THE AUTHORITY OF A PERSON OR PERSONS TO SIGN AND DELIVER OF BEHALF OF SELLER
THIS AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS TO WHICH IT IS A PARTY AND ANY
NOTICE OR OTHER DOCUMENTS TO BE GIVEN OR ENTERED INTO PURSUANT HERETO OR
THERETO.

 

18

--------------------------------------------------------------------------------


 

(V)                                         SELLER NOT BEING IN DEFAULT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER OPERATIVE DOCUMENTS TO WHICH IT IS
A PARTY.

 

(VI)                                      WITH RESPECT TO ALL AIRCRAFT, BUYER
SHALL HAVE RECEIVED EVIDENCE, IMMEDIATELY PRIOR TO SALE, FROM FAA COUNSEL THAT
THERE ARE NO RECORDED (AT THE FAA REGISTRY OR THE INTERNATIONAL REGISTRY)
SECURITY INTERESTS AFFECTING SUCH AIRCRAFT OR ANY ENGINE OR ANY PART THEREOF
(EXCEPT FOR ANY PROSPECTIVE CONTRACT OF SALE IN FAVOR OF BUYER PURSUANT TO THIS
AGREEMENT) AND THE UNDERTAKING AND AGREEMENT OF FAA COUNSEL TO ISSUE, PROMPTLY
AFTER SALE, A LEGAL OPINION ON THE SALE AND REGISTRATION OF THE AIRCRAFT WITH
THE FAA AND THE INTERNATIONAL REGISTRY, IN CUSTOMARY FORM.

 

(VII)                                   WITH RESPECT TO A LEASED AIRCRAFT, IN
ADDITION TO (VI), (1) BUYER SHALL HAVE RECEIVED EVIDENCE FROM […***…] COUNSEL
THAT THERE ARE NO RECORDED (AT THE CAA REGISTRY OR THE INTERNATIONAL REGISTRY)
SECURITY INTERESTS AFFECTING SUCH AIRCRAFT OR ANY ENGINE OR ANY PART THEREOF
(EXCEPT FOR ANY PROSPECTIVE CONTRACT OF SALE IN FAVOR OF BUYER PURSUANT TO THIS
AGREEMENT), AND (2) BUYER SHALL HAVE RECEIVED A COPY OF THE LEASE TERMINATION
DOCUMENT EXECUTED BY THE LESSEE AND THE RESPECTIVE LESSOR EFFECTING TERMINATION
OF THE RESPECTIVE LEASE AGREEMENT.

 

(VIII)                                WITH RESPECT TO A LEASED AIRCRAFT, SELLER
SHALL PROVIDE CONFIRMATION OF THE DEREGISTRATION OF SUCH LEASED AIRCRAFT FROM
[…***…], TOGETHER WITH CONFIRMATION THAT THE CAA HAS NOTIFIED THE FAA OF SUCH
DEREGISTRATION, WHICH NOTICE AND CONFIRMATION SHALL BE IN SUCH FORM AND HAVE
SUCH CONTENT AS SHALL MEET THE REQUIREMENTS OF THE FAA FOR REGISTRATION OF CIVIL
AIRCRAFT IN THE UNITED STATES.

 

(IX)                                        NO TOTAL LOSS SHALL HAVE OCCURRED
WITH RESPECT TO SUCH AIRCRAFT.

 

(X)                                           AT THE TIME OF (1) TECHNICAL
ACCEPTANCE OF EACH AIRCRAFT BUYER SHALL BE REASONABLY SATISFIED THAT THE
AIRCRAFT MEETS THE DELIVERY CONDITIONS, AND (2) DELIVERY AT THE DELIVERY
LOCATION, BUYER SHALL BE REASONABLY SATISFIED WITH RECTIFICATION OF ITEMS, IF
ANY, TO BE RECTIFIED BY SELLER PURSUANT TO ARTICLES 3.4, 5.1 AND 5.2, SUBJECT,
HOWEVER, TO SELLER’S RIGHTS THEREUNDER.

 

(XI)                                        NO CHANGE HAVING OCCURRED AFTER THE
DATE OF THIS AGREEMENT IN ANY APPLICABLE LAW OR REGULATION (OR IN THE
INTERPRETATION THEREOF) WHICH WOULD MAKE IT ILLEGAL FOR BUYER TO PERFORM ANY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS TO WHICH
IT IS A PARTY (AND ANY OTHER DOCUMENTS TO BE ENTERED INTO PURSUANT HERETO);
PROVIDED THAT IF ANY SUCH CHANGE HAS OCCURRED, THE PARTIES MAY, BUT SHALL NOT BE
OBLIGATED TO, USE ALL REASONABLE COOPERATIVE ENDEAVOURS TO RESTRUCTURE THE
TRANSACTION CONTEMPLATED BY SUCH DOCUMENTS SO AS TO AVOID THE AFOREMENTIONED
ILLEGALITY OR MATERIAL PREJUDICE.

 

19

--------------------------------------------------------------------------------


 

(XII)                                     SELLER SHALL HAVE DELIVERED TO BUYER
SUCH DOCUMENTS AND CERTIFICATES AS BUYER MAY REASONABLY REQUEST, AND AS IT IS
ENTITLED OR REQUIRED UNDER APPLICABLE LAW TO PROVIDE, IN CONNECTION WITH ANY
CLAIM FOR EXEMPTION FROM OR A REDUCED RATE APPLICABLE TO ANY BUYER TAXES FOR
WHICH BUYER MAY BE RESPONSIBLE BY APPLICABLE LAW OR UNDER THIS AGREEMENT.

 


8.2                                                           CONDITIONS TO
SELLER’S OBLIGATIONS


 

With respect to each Aircraft, the following (with the exception of
Article 8.2(xi) below, which shall be a condition precedent to the effectiveness
of this Agreement) will be conditions precedent to SELLER’s obligation to sell
such Aircraft to BUYER, which BUYER hereby undertakes in good faith to cause to
occur or be true and correct upon the Sale of such Aircraft:

 

(I)                                             RECEIPT BY BUYER OF THE BALANCE
OF THE COMMITMENT FEE IN ACCORDANCE WITH ARTICLE 4.1 ABOVE.

 

(II)                                          BUYER WILL HAVE PAID TO SELLER THE
BALANCE OF THE SALE PRICE FOR SUCH AIRCRAFT IN ACCORDANCE WITH ARTICLE 4.3.

 

(III)                                       THAT THE REPRESENTATIONS AND
WARRANTIES OF BUYER SET OUT IN ARTICLE 14 SHALL BE TRUE AND ACCURATE AS OF THE
CLOSING DATE FOR SUCH AIRCRAFT.

 

(IV)                                      DELIVERY BY BUYER OF THE DULY EXECUTED
ACCEPTANCE CERTIFICATE FOR SUCH AIRCRAFT.

 

(V)                                         SUCH AIRCRAFT SHALL BE LOCATED AT
THE DELIVERY LOCATION.

 

(VI)                                      RECEIPT BY SELLER OF EVIDENCE THAT
BUYER IS AUTHORIZED TO ENTER INTO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS TO WHICH IT IS A PARTY AND EVIDENCE
OF THE AUTHORITY OF A PERSON OR PERSONS TO SIGN AND DELIVER ON BEHALF OF BUYER
THIS AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS TO WHICH IT IS A PARTY AND ANY
NOTICE OR OTHER DOCUMENTS TO BE GIVEN OR ENTERED INTO PURSUANT HERETO OR
THERETO.

 

(VII)                                   BUYER NOT BEING IN DEFAULT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS TO WHICH IT
IS A PARTY.

 

(VIII)                                BUYER SHALL HAVE DELIVERED TO SELLER AN
INSURANCE CERTIFICATE MEETING THE REQUIREMENTS OF THIS AGREEMENT.

 

(IX)                                        NO CHANGE HAVING OCCURRED AFTER THE
DATE OF THIS AGREEMENT IN ANY APPLICABLE LAW OR REGULATION (OR IN THE
INTERPRETATION THEREOF) WHICH WOULD MAKE IT ILLEGAL FOR SELLER TO PERFORM ANY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS TO WHICH
IT IS A PARTY (AND ANY OTHER DOCUMENTS TO BE ENTERED INTO PURSUANT HERETO);
PROVIDED THAT IF ANY SUCH CHANGE HAS OCCURRED, THE PARTIES MAY, BUT SHALL NOT BE
OBLIGATED TO, USE ALL REASONABLE COOPERATIVE ENDEAVOURS TO RESTRUCTURE THE
TRANSACTION CONTEMPLATED BY SUCH DOCUMENTS SO AS TO AVOID THE AFOREMENTIONED
ILLEGALITY OR MATERIAL PREJUDICE.

 

20

--------------------------------------------------------------------------------


 

(X)                                           BUYER SHALL HAVE DELIVERED TO
SELLER SUCH DOCUMENTS AND CERTIFICATES AS SELLER MAY REASONABLY REQUEST, AND AS
IT IS ENTITLED OR REQUIRED UNDER APPLICABLE LAW TO PROVIDE, IN CONNECTION WITH
ANY CLAIM FOR EXEMPTION FROM OR A REDUCED RATE APPLICABLE TO ANY TAXES FOR WHICH
SELLER MAY BE RESPONSIBLE BY APPLICABLE LAW OR UNDER THIS AGREEMENT.

 

(XI)                                        GUARANTOR SHALL HAVE DELIVERED TO
SELLER A DULY EXECUTED ORIGINAL OF THE GUARANTEE.

 


8.3                                                           REGISTRATIONS
PRIOR TO, AT AND AFTER CLOSING


 

UPON THE EXECUTION OF THIS AGREEMENT, SELLER AND BUYER SHALL COOPERATE IN, AND
JOINTLY AUTHORIZE FAA COUNSEL TO MAKE, THE REGISTRATION WITH THE INTERNATIONAL
REGISTRY OF A PROSPECTIVE CONTRACT OF SALE (AS REPRESENTED BY THIS AGREEMENT)
WITH RESPECT TO EACH OF THE AIRCRAFT INCLUDING ENGINES.

 

IN ADVANCE OF THE CLOSING DATE FOR AN AIRCRAFT, SELLER AND BUYER SHALL HAVE
PRE-POSITIONED WITH FAA COUNSEL ALL CONSENTS, DOCUMENTS OF SALE, TRANSFER, AND
LIEN RELEASES, AND AIRCRAFT REGISTRATION AS MAY BE NECESSARY IN ORDER TO
ACCOMPLISH THE FILING OF SUCH DOCUMENTATION WITH THE FAA, AND IF NECESSARY,
APPROPRIATE REGISTRATIONS WITH THE INTERNATIONAL REGISTRY, CONTEMPORANEOUSLY
WITH PAYMENT OF THE SALE PRICE FOR SUCH AIRCRAFT TO SELLER.

 

IMMEDIATELY UPON BUYER’S PURCHASE OF AN AIRCRAFT, EVIDENCED BY THE SELLER’S
DELIVERY TO BUYER OF THE DATED, FULLY EXECUTED BILLS OF SALE, ALL RISK OF LOSS
OR DAMAGE TO SUCH AIRCRAFT WILL PASS FROM SELLER TO BUYER.

 

IMMEDIATELY AFTER BUYER’S PURCHASE OF AN AIRCRAFT, BUYER SHALL APPLY FOR
REGISTRATION OF THE AIRCRAFT IN ITS NAME WITH THE FAA, WHICH REGISTRATION SHALL
BE FILED WITH THE FAA CONTEMPORANEOUSLY WITH THE FILING OF THE BILLS OF SALE BY
FAA COUNSEL.

 


9.                                                                  SELLER
ASSIGNMENT OF RIGHTS AND WARRANTIES


 


9.1                                                           ASSIGNABLE
WARRANTIES


 

With respect to an Aircraft, effective at the time of the Sale for such
Aircraft, SELLER hereby assigns to BUYER any assignable warranties and
indemnities accruing to or provided to the SELLER by Manufacturer and other
vendors and service providers with respect to such Aircraft, including any
rights which may have accrued prior to such Sale (including those reverting or
assigned to SELLER at termination of the related Lease Agreement) but which have
not been fully exercised by SELLER.

 


9.2                                                     NON-ASSIGNABLE
WARRANTIES


 

                                                                      To the
extent that any warranty or indemnity accruing to or provided to SELLER by
Manufacturer and others with respect to the Aircraft are not assignable or
cannot be assigned, BUYER will be entitled to take such action to enforce such
warranty or indemnity in the name of SELLER against Manufacturer and such other
vendors and service providers, but subject to SELLER’s first ensuring that
SELLER is indemnified and secured to SELLER’s reasonable satisfaction against
all losses, damage, costs, expenses and liabilities thereby incurred or to be
incurred pursuant to such enforcement.

 

21

--------------------------------------------------------------------------------


 


10.                                                           EXPENSES AND TAXES


 


10.1                                                    COSTS AND EXPENSES OF
SALE


 

BUYER agrees to pay all costs and expenses of FAA Counsel to achieve the change
in registration of the Aircraft from the name of SELLER to the name of BUYER and
the registration of the Contract of Sale with the International Registry.  BUYER
further agrees to pay all costs and expenses incurred in connection with any
special BUYER lender or mortgage requirements, if applicable.  SELLER agrees to
pay all costs and expenses incurred in connection with terminating, discharging
and/or releasing any Security Interests covered by SELLER’s warranty of title
hereunder.  Each of SELLER and BUYER shall bear their respective costs and
expenses associated with registration of each of them as transacting user
entities with the International Registry. SELLER and BUYER shall share, equally,
the costs and expenses of FAA Counsel to issue pre-Sale lien reports and
memoranda with respect to each Aircraft and post-closing legal opinions with
respect to filings and registrations made with respect to each Sale.

 

                                                                            In
addition, each party shall otherwise bear their own expenses with respect to
negotiating this Agreement and the other Operative Documents and the closing of
the transaction contemplated hereby.

 


10.2                                                    SALES TAXES


 

                                                                           
BUYER will pay promptly when due, and will indemnify and hold harmless SELLER on
a full indemnity basis from, all taxes, duties and fees which are or are in the
nature of a VAT, sales or transfer tax and any assessments, penalties, fines,
additions to tax or interest thereon which may be levied by any taxing authority
whose jurisdiction encompasses the Delivery Location in connection with the
sale, purchase, and delivery of any Aircraft under this Agreement (collectively,
“Buyer Taxes”).  BUYER’s indemnity obligations will exist regardless of the
manner in which such charges are imposed (whether imposed upon SELLER, BUYER,
all or part of an Aircraft, the Engines or otherwise).  Specifically excluded
from the tax indemnification obligation of BUYER and “Buyer Taxes” are the
following (“Excluded Taxes”):

 

(I) ANY TAXES IMPOSED AS A RESULT OF THE FAILURE OF SELLER TO COMPLY WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT OR NON-PERFORMANCE IN RELATION TO ANY
APPLICABLE LAWS GOVERNING SUCH OBLIGATIONS;

 

(II) ANY TAXES ARISING AS A RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SELLER OR THE BREACH BY SELLER OF ANY OF ITS REPRESENTATIONS OR OBLIGATIONS
UNDER THIS AGREEMENT;

 

(III) CAPITAL GAINS, FRANCHISE, OR BUSINESS AND OCCUPATION TAXES OR TAXES
IMPOSED IN RESPECT OF SELLER’S INCOME, PROFITS, RESERVES, EARNINGS, CAPITAL OR
WORTH (REGARDLESS OF HOW IMPOSED, INCLUDING BY WITHHOLDING), OR ANY OTHER DOING
BUSINESS TAXES, OR TAXES SIMILAR TO OR IN SUBSTITUTION FOR ANY THEREOF;

 

22

--------------------------------------------------------------------------------


 

(IV) ANY TAXES ARISING SOLELY AS A RESULT OF SELLER HAVING A PLACE OF BUSINESS
IN THE DELIVERY LOCATION OR ANY LOCATION RELEVANT TO THE IMPOSITION OF TAXES ON
THE SALE, PURCHASE AND DELIVERY OF AN AIRCRAFT HEREUNDER;

 

(V) ANY TAXES IMPOSED BY ANY NON-UNITED STATED FEDERAL, STATE OR LOCAL TAXING
AUTHORITY PROVIDED THAT NO CHANGE IS MADE AFTER THE DATE HEREOF TO THE
DEFINITION OF “DELIVERY LOCATION” WHEREBY SUCH DEFINITION IS EXPANDED TO INCLUDE
NON-UNITED STATES JURISDICTIONS.

 

In addition to the foregoing, SELLER shall defend, indemnify and hold BUYER
harmless from and against any and all claims, demands, costs, fees and expenses
arising out of taxes, duties, fees, costs or impositions of any kind arising
prior to each Sale.

 


10.3                                                    AFTER-TAX BASIS


 

                                                                            The
amount which each party is required to pay with respect to any taxes indemnified
against under Articles 10.1 and 10.2 is an amount sufficient to restore SELLER
on an after-tax basis to the same position as such party would have been in had
such taxes not been incurred.

 


10.4                                                    TIMING OF PAYMENT


 

                                                                            Any
amount payable to the other party pursuant to this Article 10 will be paid
within ten (10) days after receipt of a written demand therefor accompanied by a
written statement describing in reasonable detail the basis for such indemnity
and the computation of the amount so payable; provided, however, that such
amount need not be paid by the indemnifying party prior to the earlier of
(i) the date any tax is payable to the appropriate Government Entity or taxing
authority (if no contest is being pursued under (ii)) or (ii) in the case of
amounts which are being contested by the indemnifying party in good faith or by
the indemnified party pursuant to Article 10.5, the date such contest is finally
resolved.

 


10.5                                                    CONTESTS


 

If a claim is made against an indemnified party for taxes with respect to which
an indemnifying party is liable for a payment or indemnity hereunder, the
indemnified party will promptly give the indemnifying party notice in writing of
such claim; provided, however, that an indemnified party’s failure to give
notice will not relieve the indemnifying party of its obligations hereunder
except to the extent that the indemnifying party has been materially prejudiced
by the failure to provide, or delay in providing, such notice. So long as
(i) the indemnifying party has provided the indemnified party, at the
indemnified party’s request, with an opinion of independent tax counsel that a
reasonable basis exists for contesting such claim, and (ii) adequate reserves
have been made for such taxes or, if required, an adequate bond has been posted
, then the indemnified party, at the indemnifying party’s written request, will
in good faith, with due diligence and at the indemnifying party’s expense,
contest (or permit the indemnifying party to contest in the name of the
indemnified party) the validity, applicability or amount of such taxes. The
indemnified party agrees to give its reasonable cooperation to the indemnifying
party in any contest of the imposition of taxes for which an indemnifying party
is liable hereunder, regardless of on whom or what imposed.

 

23

--------------------------------------------------------------------------------


 


10.6                                                    REFUNDS


 

                                                                            Upon
receipt by an indemnified party of a refund of all or any part of any taxes
which an indemnifying party has paid, the indemnified party will pay to the
indemnifying party the amount of such taxes refunded.

 


10.7                                                    COOPERATION


 

                                                                           
SELLER and BUYER will cooperate with one another in providing information which
may be reasonably required to fulfill each party’s tax filing requirements and
any audit information request arising from such filing.  In addition, BUYER and
SELLER agree to furnish the other with such documents and certificates as the
other party may reasonably request, and as it is entitled or required under
applicable law to provide, in connection with any claim for exemption from or a
reduced rate applicable to any taxes for which BUYER or SELLER may be
responsible by applicable law or under this Agreement.

 


11.                                                           INDEMNITIES


 


11.1                                                    GENERAL INDEMNITY


 

With respect to each Aircraft, subject to Article 11.2, BUYER agrees to defend,
indemnify and hold harmless SELLER, AeroTurbine, Inc., […***…], AerCap Ireland
Limited, AerCap Cash Manager II Limited and each of their respective officers,
directors, employees, agents and shareholders (individually, an “Indemnitee”,
and, collectively, the “Indemnitees”) from any and all liabilities, obligations,
losses, damages, penalties, claims, actions, suits, costs, disbursements and
expenses (including reasonable legal fees, costs and related expenses) of every
kind and nature (“Expenses”) which may be incurred by a Indemnitee on or after
the Closing Date of such Aircraft arising directly or indirectly out of or in
any way connected with:

 

(a) the ownership, possession, control, use or operation of such Aircraft
(either in the air or on the ground) by BUYER or any Person after the Sale of
such Aircraft; and

 

(b) any claim arising after the Sale that any design, article or material in
such Aircraft or in the operation or use of such Aircraft constitutes an
infringement of a patent, copyright, design or other proprietary right.

 


11.2                                                    EXCEPTION TO GENERAL
INDEMNITIES


 

BUYER will be released from the indemnity (including defense and hold harmless
obligations) provided for in Article 11.1 with respect to an Aircraft, and
BUYER’s obligations under Article 11.1 shall exclude:

 

(i) Expenses of an Indemnitee that do not result from acts or omissions
attributable to the ownership, possession, control, use or operation of such
Aircraft after the Sale of such Aircraft.

 

24

--------------------------------------------------------------------------------


 

(II) EXPENSES OF AN INDEMNITEE CAUSED BY THE WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OF SUCH INDEMNITEE OR ITS EMPLOYEES, SERVANTS OR AGENTS;

 

(III) EXPENSES OF AN INDEMNITEE RESULTING FROM THE FAILURE BY THE SELLER TO
COMPLY WITH ANY OF ITS EXPRESS OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER
OPERATIVE DOCUMENTS (UNLESS SUCH FAILURE IS CAUSED BY FAILURE BY THE BUYER TO
COMPLY WITH ANY OF ITS EXPRESS OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER
OPERATIVE DOCUMENTS) OR ANY REPRESENTATION OR WARRANTY GIVEN BY THE SELLER NOT
BEING TRUE AND CORRECT;

 

(IV) EXPENSES OF AN INDEMNITEE THAT ARE ORDINARY OR USUAL OPERATING OR OVERHEAD
EXPENSES OF SUCH INDEMNITEE, EXCEPT TO THE EXTENT THAT THE SAME ARISE ON THE
OCCURRENCE OF ANY BREACH BY THE BUYER OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR
THE OTHER OPERATIVE DOCUMENTS;

 

(V) EXPENSES OF AN INDEMNITEE THAT ARE REQUIRED TO BE BORNE BY SUCH INDEMNITEE
IN ACCORDANCE WITH ANY OTHER EXPRESS PROVISION CONTAINED IN THIS AGREEMENT OR
THE OTHER OPERATIVE DOCUMENTS;

 

(VI) EXPENSES OF AN INDEMNITEE THAT ARE OR REPRESENT TAXES, DUTIES, OR OTHER
GOVERNMENTAL IMPOSITION OR LOSS OF TAX BENEFITS WHETHER OR NOT INDEMNIFIED UNDER
THIS AGREEMENT (IT BEING THE AGREEMENT OF THE PARTIES THAT RESPONSIBILITY, AS
BETWEEN THE PARTIES, FOR TAXES, DUTIES AND OTHER GOVERNMENTAL IMPOSITIONS, SHALL
BE COVERED BY ARTICLES 10.2 THROUGH 10.7 ABOVE);

 

(VII) EXPENSES OF AN INDEMNITEE ARISING OUT THE LIABILITY OF SUCH INDEMNITEE OR
ANY OF ITS OFFICERS, EMPLOYEES, SERVANTS OR AGENTS, AS A MANUFACTURER, SUPPLIER,
VENDOR OR MAINTENANCE OR SERVICE PROVIDER;

 

(VIII) EXPENSES OF AN INDEMNITEE ATTRIBUTABLE TO THE IMPOSITION OR EXISTENCE OF
A SECURITY INTEREST AFFECTING SUCH AIRCRAFT OR ANY PART THEREOF CREATED BY OR
THROUGH ANY INDEMNITEE OR FOR WHICH SUCH INDEMNITEE IS RESPONSIBLE UNDER THIS
AGREEMENT OR THE OTHER OPERATIVE DOCUMENTS.

 


11.3                                                    AFTER-TAX BASIS


 

                                                                            The
amount which BUYER will be required to pay with respect to any Expense
indemnified against under Article 11.1 will be an amount sufficient to restore
the Indemnitee, on an after-tax basis, to the same position such Indemnitee
would have been in had such Expense not been incurred.

 


11.4                                                    TIMING OF PAYMENT


 

                                                                            It
is the intent of the parties that each Indemnitee will have the right to
indemnification for Expenses hereunder within ten (10) days after BUYER’s
receipt of a written demand therefor from such Indemnitee accompanied by a
written statement describing in reasonable detail the basis for such indemnity;
provided, however, the provisions hereof shall not limit the right of BUYER to
contest claims and demands underlying the claim for indemnification so long as
such contest is being pursued in good faith.

 

25

--------------------------------------------------------------------------------


 


11.5                                                    SUBROGATION


 

                                                                            Upon
the payment in full of any indemnity pursuant to this Article 11 by BUYER, BUYER
(or its insurers) will be subrogated to any right of the Indemnitee in respect
of the matter against which such indemnity has been made.

 


11.6                                                    NOTICE


 

                                                                            Each
Indemnitee and BUYER will give prompt written notice to the other of any
liability of which such party has knowledge for which BUYER, is, or may be,
liable under Article 11.1 (taking into account Article 11.2); provided, however,
that failure to give such notice will not terminate any of the rights of
Indemnitees under this Article 11 except to the extent that BUYER has been
materially prejudiced by the failure to provide such notice.

 


11.7                                                    REFUNDS


 

                                                                            If
any Indemnitee obtains a recovery of all or any part of any amount which BUYER
has paid to such Indemnitee, such Indemnitee will pay to BUYER the excess amount
recovered by such Indemnitee.

 


11.8                                                    DEFENSE OF CLAIMS


 

                                                                           
BUYER and its insurers will have the right (in each such case at such
Indemnitee’s sole expense) to investigate or, provided that BUYER or its
insurers has not reserved the right to dispute liability with respect to any
insurance policies pursuant to which coverage is sought, defend or compromise
any claim covered by insurance for which indemnification is sought pursuant to
Article 11.1 and each Indemnitee will cooperate with BUYER or its insurers with
respect thereto. If BUYER or its insurers are retaining attorneys to handle such
claim, and are controlling the defense of such claim, then, to the extent the
insurers of BUYER are involved, so long as such insurers agree, such counsel
must be reasonably satisfactory to the Indemnitees.

 


11.9                                                    OTHER INDEMNIFICATION


 

                                                                           
BUYER will be obligated to indemnify and hold harmless any Indemnitee in
accordance with the terms of this Article 11 and any Indemnitee may invoke
BUYER’s obligations hereunder even though an Indemnitee also has received an
agreement to indemnify and hold harmless with respect to the same matters from
any other Person.

 


12.                                                           INSURANCE


 


12.1                              LIABILITY INSURANCE


 

                                                                            From
and after the Closing Date for an Aircraft, for a period of two (2) years, BUYER
will carry, or cause any operator of such Aircraft to carry, aviation and
airline general third party liability insurance to the extent of BUYER’s

 

26

--------------------------------------------------------------------------------


 

undertaking set forth in Articles 11.1 and 11.2 with insurers and through
brokers (if applicable) reasonably acceptable to SELLER and subject to policy
terms and conditions with respect to coverage of matters set forth in such
Articles, and having the following terms and endorsements:

 

(a) Such insurance to be in an amount not less than the greater of (i) the
amount set forth in item 11 of Exhibit J or (ii) such amount customarily carried
by BUYER or such operator for similar aircraft in its fleet, in each case, per
occurrence but in the aggregate in respect of Products Liability.

 

(b)  Include as additional insureds, the Indemnitees

 

(c) The additional insureds shall have no responsibility for payment of premium.

 

(d) Insurance is primary without rights of contribution in relation to any other
insurance available to the Indemnitees.

 

(e) Severability of Interest endorsement.

 

(f) No cancellation or material change without (30) days advance written notice
to SELLER.

 


12.2                                                    [RESERVED]


 


12.3                                                    CERTIFICATION


 

Not less than two (2) Business Days prior to the Closing Date (and annually
thereafter at each renewal during the period required hereunder), BUYER shall
provide (or cause to be provided) to SELLER certificates of insurance (and
reinsurance if applicable) together with a broker undertaking if applicable, and
in customary form, confirming the insurances as required under Article 12.1
hereof.

 


13.                                                           REPRESENTATION AND
WARRANTIES OF SELLER


 

With respect to each Aircraft, SELLER (including OWNER PARTICIPANT) represents
and warrants to BUYER the following as of the date hereof and as of the Closing
Date for such Aircraft:

 


13.1                                                    CORPORATE STATUS


 

SELLER is duly organized, validly existing and in good standing under the Laws
of its jurisdiction of organization. It has the power and authority to carry on
its business as presently conducted, to enter into this Agreement and the other
Operative Documents to which it is a party, and to perform its obligations
hereunder and thereunder.

 


13.2                                                    GOVERNMENTAL APPROVALS


 

No authorization, approval, consent, license or order of, or registration with,
or the giving of notice to any Government Entity is required for the valid
authorization, execution, delivery and performance by SELLER of this Agreement
and the other Operative Documents to which it is a party, other than the notices
and filings specifically contemplated by Article 6 hereof.

 

27

--------------------------------------------------------------------------------


 


13.3                                                    BINDING


 

This Agreement and the other Operative Documents to which it is a party have
been duly authorized, executed and delivered by SELLER and are valid,
enforceable and binding obligations of SELLER except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other Laws of general
application affecting the enforcement of creditors’ rights.

 


13.4                                                    NO BREACH


 

The execution and delivery of this Agreement and the other Operative Documents
to which it is a party, the consummation by SELLER of the transactions
contemplated herein and therein and compliance by SELLER with the terms and
provisions hereof and thereof do not and will not contravene any Law applicable
to SELLER, or result in any breach of or constitute any default under or result
in the creation of any Security Interest upon any property of SELLER pursuant to
any indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, bank loan or credit agreement, corporate charter, by-law or other
agreement or instrument to which SELLER is a party or by which SELLER or its
properties or assets may be bound or affected.

 


13.5                                                    TITLE TO AIRCRAFT


 

On the Closing Date for such Aircraft and at time of Sale, SELLER shall have
good, valid and marketable title in and to such Aircraft and will convey and
transfer the same to BUYER, free and clear of all Security Interests (except for
any prospective Contract of Sale in favor of BUYER pursuant to this Agreement),
and SELLER will indemnify and defend BUYER, and hold BUYER harmless, in respect
of any claims, losses, costs, expenses, charges or liabilities arising out of
any defect or inaccuracy in, or claim contrary to, such title as so warranted,
represented and conveyed.

 


13.6                                                    NO SOVEREIGN IMMUNITY


 


SELLER IS SUBJECT TO CIVIL COMMERCIAL LAW WITH RESPECT TO ITS OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS TO WHICH IT IS A PARTY AND
NEITHER SELLER NOR ANY OF ITS ASSETS IS ENTITLED TO ANY RIGHT OF IMMUNITY.


 


13.7                                                    NO SUITS


 


THERE ARE NO SUITS OR PROCEEDINGS PENDING OR, TO SELLER’S KNOWLEDGE, THREATENED
AGAINST SELLER BEFORE ANY COURT OR ADMINISTRATIVE AGENCY AGAINST OR AFFECTING
SELLER THAT, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT ON
SELLER’S ABILITY TO PERFORM UNDER THIS AGREEMENT AND THE OTHER OPERATIVE
DOCUMENTS TO WHICH IT IS A PARTY.


 


13.8                                                    GENERAL OBLIGATIONS


 

The obligations of SELLER under this Agreement and the other Operative Documents
to which it is a party are direct, general and unconditional (except as
otherwise set forth herein) obligations of SELLER and rank or will rank at least
pari passu with all other present and future unsecured and unsubordinated
obligations (including contingent obligations) of SELLER, with the exception of
such obligations as are mandatorily preferred by law and not by reason of any
encumbrance.

 

28

--------------------------------------------------------------------------------


 


14.                                                           REPRESENTATIONS
AND WARRANTIES OF BUYER


 

With respect to each Aircraft, BUYER represents and warrants to SELLER the
following as of the date hereof and as of the Closing Date for such Aircraft:

 


14.1                                                    CORPORATE STATUS


 

                                                                           
BUYER is a limited liability company duly incorporated, validly existing and in
good standing under the Laws of the State of Nevada. It has the corporate power
and authority to carry on its business as presently conducted, to enter into
this Agreement and the other Operative Documents to which it is a party and
perform its obligations hereunder and thereunder.

 


14.2                                                    GOVERNMENTAL APPROVALS


 

                                                                            No
authorization, approval, consent, license or order of, or registration with, or
the giving of notice to any Government Entity is required for the valid
authorization, execution, delivery and performance by the BUYER of this
Agreement and the other Operative Documents to which it is a party, other than
the notices and filings specifically contemplated by Article 6 hereof.

 


14.3                                                    BINDING


 

                                                                            This
Agreement and the other Operative Documents to which it is a party have been
duly authorized, executed and delivered by BUYER and are valid, enforceable and
binding obligations of BUYER except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other Laws of general application
affecting the enforcement of creditors’ rights.

 


14.4                                                    NO BREACH


 

                                                                            The
execution and delivery of this Agreement and the other Operative Documents to
which it is a party, the consummation by BUYER of the transactions contemplated
herein and therein and compliance by BUYER with the terms and provisions hereof
and thereof do not and will not contravene any Law applicable to BUYER, or
result in any breach of or constitute any default under or result in the
creation of any Security Interest upon any property of BUYER pursuant to any
indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, bank loan or credit agreement, corporate charter, by-law or other
agreement or instrument to which BUYER is a party or by which BUYER or its
properties or assets may be bound or affected.

 


14.5                                                    LICENSES


 

                                                                           
BUYER holds all licenses, certificates and permits from applicable Government
Entities in the United States necessary for the performance of its obligations
under this Agreement and the other Operative Documents to which it is a party.

 

29

--------------------------------------------------------------------------------


 


14.6                                                    NO SOVEREIGN IMMUNITY


 

                                                                           
BUYER, under the laws of Nevada or of any other jurisdiction affecting BUYER, is
subject to private commercial law and suit. Neither BUYER nor its properties or
assets is entitled to sovereign immunity under any such laws. BUYER’s
performance of its obligations hereunder constitutes commercial acts done for
commercial purposes.

 


14.7                                                    NO SUITS


 

                                                                           
There are no suits or proceedings pending or threatened against BUYER before any
court or administrative agency against or affecting BUYER which, if adversely
determined, would have a material adverse effect on BUYER’s ability to perform
under this Agreement and the other Operative Documents to which it is a party.

 


14.8                                                    GENERAL OBLIGATIONS


 

                                                                            The
obligations of BUYER under this Agreement and the other Operative Documents to
which it is a party are direct, general and unconditional (except as otherwise
set forth herein) obligations of BUYER and rank or will rank at least pari passu
with all other present and future unsecured and unsubordinated obligations
(including contingent obligations) of BUYER, with the exception of such
obligations as are mandatorily preferred by law and not by reason of any
encumbrance.

 


14.9                                                    SALE OR LEASE TO
NON-PERMITTED STATES, COUNTRIES OR JURISDICTIONS


 

BUYER hereby covenants to SELLER that it will not lease or sell any Aircraft to
any entity which is incorporated or operates in a state, country or jurisdiction
to which the export and/or use of the Aircraft is not permitted under any
sanctions, orders or legislation from time to time promulgated by any of:
(i) the United Nations; (ii) the European Union; or (iii) US export controls.

 


15.                                                           TERMINATION OF
AGREEMENT; REMEDIES FOR BREACH


 


15.1                                                    TERMINATION OF AGREEMENT


 

                                                                            This
Agreement will terminate […***…] as may be judicially determined pursuant to the
exercise of remedies by a party for breach of the other party hereunder.

 

                                                                           
Moreover: (a) if BUYER fails to purchase any Off-Lease Aircraft in breach
of this Agreement, […***…]. Such termination by SELLER shall be effected by
giving notice to BUYER thereof within the ten (10) Business Days following the
Final Sale Date for the Off-Lease Aircraft […***…]. Such termination notice
shall have immediate effect.  For the avoidance of doubt, such ten (10) Business
Day period after such Final Sale Date shall not constitute a cure period for
BUYER to rectify its breach of this Agreement.

 

30

--------------------------------------------------------------------------------


 

(b)         if BUYER fails to purchase any Leased Aircraft in breach of this
Agreement, […***…].  SELLER may exercise this termination right by sending
written notice to BUYER within ten (10) Business Days after the Final Sale Date
for the Leased Aircraft affected by BUYER’S breach.  For the avoidance of doubt,
such ten (10) Business Day period after such Final Sale Date shall not
constitute a cure period for BUYER to rectify its breach of this Agreement.

 

(c)          if the parties do not close on the sale of any Off-Lease Aircraft
due to any of the events set forth in Article 4.1(a)-(d) hereunder, […***…]. 
BUYER may exercise this termination right by sending written notice to SELLER
within ten (10) Business Days following the Sale Date for the Off-Lease Aircraft
affected by one or more of the events in Article 4.1 (a) through (d) (but taking
into account the 90-day period set forth in Article 3.3) for such Off-Lease
Aircraft, which notice […***…] shall have immediate effect.  For the avoidance
of doubt, such ten (10) Business Day period shall not constitute an extension of
the 90-day period for SELLER to tender the Aircraft.

 

(d)         if the parties do not close on the sale of any Leased Aircraft due
to the events set forth in Article 4.1(a)-(d) hereunder, […***…].  BUYER may
exercise this termination right by sending written notice to SELLER within ten
(10) Business Days following the Sale Date for the Leased Aircraft affected by
one or more of the events in Article 4.1 (a) through (d) (but taking into
account the 90-day period set forth in Article 3.3) for such Leased Aircraft. 
For the avoidance of doubt, such ten (10) Business Day period shall not
constitute an extension of the 90-day period for SELLER to tender the Aircraft.

 

(e)          If Total Loss occurs to an Aircraft prior to Sale of such Aircraft,
this Agreement shall terminate in accordance with Article 3.4(b) and SELLER
shall (without prejudice to Article 15.1(c)) return the Commitment Fee for such
affected Aircraft to BUYER.

 

(f)            […***…]

 

15.2                                                    Remedies for Breach

 

                                                                            With
respect to breach by any party of its respective obligations hereunder, nothing
in this Agreement shall be construed to limit the respective rights of either
party as against the other; […***…].  For the avoidance of doubt, the proviso in
the immediately preceding sentence shall not apply to any of BUYER’s post-Sale
obligations with respect to an Aircraft (including, but not limited to, its
insurance and indemnity obligations under Articles 11 and 12 hereto).

 


16.                                                           NOTICES


 


16.1                                                    MANNER OF SENDING
NOTICES


 

                                                                            Any
notice required or permissible under this Agreement will be in writing. Notices
will be delivered in person (or air courier) or sent by telex, fax, or a letter
(mailed airmail, certified and return receipt requested), addressed to the
parties as set forth in Article 16.2.  In the case of delivery in person or by
air courier or a telex or fax, notice will be deemed received upon actual
receipt. In the case of a mailed letter, notice will be deemed received on the
tenth (10th) day after mailing.

 

31

--------------------------------------------------------------------------------


 


16.2                                                    NOTICE INFORMATION


 

Notices will be sent:

 

If to BUYER:

8360 S. Durango Drive

 

Las Vegas, Nevada 89113

 

United States of America

 

Attention:  Jude Bricker, Director

 

 

 

Fax: 1 702-851-7301

 

Tel:  1 702-851-7300

 

 

With a copy to:

405 S. Roosevelt

 

Wichita, Kansas 67218

 

United States of America

 

Attention:  Donna M. Schmidt

 

 

 

Fax:  

1 316-651-5013

 

Tel:   

1 316-683-5500

 

 

If to SELLERS:

AerCap Partners I Limited

 

AerCap House

 

Shannon, Co Clare

 

Ireland

 

Attention: Company Secretary

 

 

 

Fax: +353-61-723850

 

Tel: +353-61-723850

 

 

With a copy to:

AerCap Group Services, Inc.

 

100 NE Third Avenue, Suite 800

 

Fort Lauderdale, Florida 33301

 

Attention:  Legal Counsel

 

 

 

Fax:   

1 954 760 7716

 

Tel:  

1 954 760 7777

 

or to such other places and numbers as either party directs in writing to the
other party.

 


17.                                                           GOVERNING LAW AND
JURISDICTION


 


17.1                                    NEW YORK LAW


 

                                                            This Agreement will
in all respects be governed by and construed in accordance with the Laws of the
State of New York without regard to conflict of law principles.

 

32

--------------------------------------------------------------------------------



 


17.2                                    JURISDICTION


 

                                                            The parties agrees
that any court of the State of New York or any Federal Court of the United
States of America located in New York, New York, shall have exclusive
jurisdiction to hear or determine any suit, action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Agreement and
the other Operative Documents and, for such purposes, irrevocably submits to the
jurisdiction of such courts.  Each of the parties hereto consents to the service
of process of out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified airmail,
postage prepaid, to such party at its address set forth in Article 16 hereof.
The foregoing, however, shall not limit the rights of the parties to the service
of process in any other manner permitted by Law or the rights of the parties to
bring any legal action or proceeding or to obtain execution of judgment in any
jurisdiction.

 


17.3                                                    WAIVER OF JURY TRIAL.


 

EACH OF SELLER AND BUYER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND
ALL RIGHTS TO A JURY TRIAL IN RESPECT OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND OTHER COMMON
LAW AND STATUTORY CLAIMS.  EACH OF SELLER AND BUYER REPRESENTS AND WARRANTS THAT
EACH HAS REVIEWED AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH ITS LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, AND THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.  IN THE EVENT OF LITIGATION, THIS ARTICLE
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT

 


18.                                                           MISCELLANEOUS


 


18.1                                                    NO BROKERS


 

                                                                            The
Aircraft is being sold and purchased without a broker. If any person asserts any
claim against SELLER or BUYER for fees or commissions by reason of any alleged
agreement to act as a broker for either SELLER or BUYER in this transaction, the
party for which said person claims to have acted will on demand defend,
indemnify and hold harmless the other party from and against all claims,
demands, liabilities, damages, losses, judgments and expenses of every kind
(including legal fees, costs and related expenses) arising out of such claim.

 

33

--------------------------------------------------------------------------------


 


18.2                                                    CONFIDENTIALITY


 

                                                                            This
Agreement and the other Operative Documents and all non-public information
obtained by either party about the other are confidential and are between BUYER
and SELLER only and shall not be disclosed by a party to third parties other
than to a party’s (a) Board of Directors and employees, auditors, professional
advisors, shareholders, and financiers; (b) as may be required to be disclosed
under applicable law or regulations or for the purpose of legal proceedings,
including enforcement); and (c) proposed transferee permitted under
Article 18.10 below, provided such proposed transferee enters into an agreement
of confidentiality reasonably acceptable to the non-transferring party,  without
the prior written consent of the other party.  With respect to disclosure
required as a result of applicable law, BUYER and SELLER will co-operate with
one another to obtain confidential treatment as to the commercial terms and
other material provisions of this Agreement; provided that if they are unable to
obtain such confidential treatment and disclosure is required by applicable law,
then such disclosure may be made in accordance with such law.   In addition,
each of the parties shall be permitted to issue press releases announcing the
transaction represented by this Agreement and each of the parties agrees to
provide a copy of the press release to the other in advance of such release.

 


18.3                                                    RIGHTS OF PARTIES


 

                                                                            The
rights of the parties hereunder are cumulative, not exclusive, may be exercised
as often as each party considers appropriate and are in addition to its rights
under general Law. The rights of one party against the other party are not
capable of being waived or amended except by an express waiver or amendment in
writing. Any failure to exercise or any delay in exercising any of such rights
will not operate as a waiver or amendment of that or any other such right; any
defective or partial exercise of any such rights will not preclude any other or
further exercise of that or any other such right; and no act or course of
conduct or negotiation on a party’s part or on its behalf will in any way
preclude such party from exercising any such right or constitute a suspension or
any amendment of any such right.

 


18.4                                                    FURTHER ASSURANCES


 

                                                                            Each
party agrees from time to time to do and perform such other and further acts and
execute and deliver any and all such other instruments as may be required by Law
or reasonably requested by the other party to establish, maintain or protect the
rights and remedies of the requesting party or to carry out and effect the
intent and purpose of this Agreement and the other Operative Documents;
including, without limitation, any disclaimers and/or waivers of interest of
third parties in and to the Aircraft and any part thereof, if any documentation
of record with the FAA and/or International Registry (including the
deregistration supplied by SELLER at time of Sale) suggests rights of such third
party in the Aircraft or any part thereof.

 


18.5                                                    USE OF WORD “INCLUDING”


 

                                                                            The
term “including” is used herein without limitation and by way of example only.

 


18.6                                                    HEADINGS


 

                                                                            All
article and paragraph headings and captions are purely for convenience and will
not affect the interpretation of this Agreement. Any reference to a specific
article, paragraph or section will be interpreted as a reference to such
article, paragraph or section of this Agreement.

 

34

--------------------------------------------------------------------------------



 


18.7                                                    INVALIDITY OF ANY
PROVISION


 

                                                                            If
any of the provisions of this Agreement become invalid, illegal or unenforceable
in any respect under any Law, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired.

 


18.8                                                    TIME OF THE ESSENCE


 

                                                                            Time
is of the essence in the performance of all obligations of the parties under
this Agreement.

 


18.9                                                    AMENDMENTS IN WRITING


 

                                                                            The
provisions of this Agreement may only be amended or modified by a writing
executed by the parties hereto.

 


18.10                                             ASSIGNMENT


 

Neither party hereto shall be entitled to assign or transfer all or any part of
its respective rights or responsibilities hereunder without the consent of the
other party; provided that, with respect to the Leased Aircraft only (i) SELLER
shall, without the consent of BUYER, be permitted to assign all or any part of
its rights or responsibilities hereunder to a transferee that (a) has a tangible
net worth in the amount set forth in item 12 of Exhibit J at the time of
transfer and (b) is not a commercial or charter airline in operation in North
America, and (ii) BUYER shall, without the consent of SELLER, be permitted to
assign all or any part of its rights or responsibilities hereunder to a
transferee having a tangible net worth in the amount set forth in item 13 of
Exhibit J at the time of transfer. The transferring party under the permitted
transfers above shall give the non-transferring party reasonable notice of such
transfer and the non-transferring party shall give its reasonable cooperation
thereto.

 


18.11                                             ENTIRE AGREEMENT


 

                                                                            This
Agreement and the other Operative Documents to which it is a party constitutes
the entire agreement among the parties in relation to the sale of the Aircraft
by SELLER to BUYER and the purchase by BUYER of the Aircraft from SELLER and
supersedes all previous proposals, agreements and other written and oral
communications in relation hereto. The parties acknowledge that there have been
no representations, warranties, promises, guarantees or agreements, express or
implied, except as set forth herein.

 

[signature page follows]

 

35

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

                         IN WITNESS WHEREOF, SELLERS and BUYER have caused this
Agreement to be executed by their respective officers as of this 3rd day of
March, 2010.

 

AERCAP PARTNERS I LIMITED,
as Seller

SUNRISE ASSET MANAGEMENT, LLC,
as Buyer

 

 

 

 

 

By:

[…***…]

 

By:

/s/ Jude Bricker

Name:

[…***…]

 

Name:

Jude Bricker

Title:

Attorney-in-fact

 

Title:

President

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,

not in its individual capacity but solely as owner trustee,

as Seller (in respect of MSN 26963)

 

 

 

 

 

 

 

By:

/s/ Michael Arsanault

 

 

 

Name:

Michael Arsanault

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,  

not in its individual capacity but solely as owner trustee,

as Seller (in respect of MSN 26964)

 

 

 

 

 

 

 

By:

/s/ Michael Arsanault

 

 

 

Name:

Michael Arsanault

 

 

 

Title:

Assistant Vice President

 

 

 

 

36

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AIRCRAFT DESCRIPTION

 

Category

 

Lease
Expiry
Date

 

Aircraft
Type

 

Engine
Type

 

MSN

 

ESN’s(1)

 

Lessee

Off-Lease Aircraft

 

N/A

 

Boeing 757

 

RB211-535E4

 

26964

 

30833

 

30825

 

[…***…]

Off-Lease Aircraft

 

N/A

 

Boeing 757

 

RB211-535E4

 

26963

 

30824

 

30867

 

[…***…]

Leased Aircraft

 

[…***…]

 

Boeing 757

 

RB211-535E4

 

26967

 

30835

 

30866

 

[…***…]

Leased Aircraft

 

[…***…]

 

Boeing 757

 

RB211-535E4

 

26966

 

30871

 

30872

 

[…***…]

Leased Aircraft(2)

 

[…***…]

 

Boeing 757

 

RB211-535E4

 

27235

 

31206

 

31209

 

[…***…]

Leased Aircraft(3)

 

[…***…]

 

Boeing 757

 

RB211-535E4

 

27236

 

31211

 

30870

 

[…***…]

 

--------------------------------------------------------------------------------

(1) The Engines for a Leased Aircraft are subject to Lessee’s right under the
related Lease Agreement to replace engines.

(2) […***…]

(3) […***…]

 

37

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BASE SALE PRICE

 

Aircraft

 

Base Sale Price

 

 

(in Dollars)

MSN 26963

 

[…***…]

MSN 26964

 

[…***…]

MSN 26966

 

[…***…]

MSN 26967

 

[…***…]

MSN 27235

 

[…***…]

MSN 27236

 

[…***…]

 

38

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ACCEPTANCE CERTIFICATE

 

(MSN               )

 

Sunrise Asset Management, LLC (“BUYER”), [Wells Fargo Bank Northwest, N.A., not
in its individual capacity, but solely as owner trustee under the MSN         
Trust Agreement] and AerCap Partners I Limited (“SELLER”) do hereby agree as
follows:

 

BUYER and SELLER have entered into an Aircraft Sale Agreement dated as of
March       , 2010 (the “Sale Agreement”) pursuant to which BUYER has purchased
the Aircraft bearing manufacturer’s serial number              (as further
defined therein). Words used herein with capital letters and not otherwise
defined will have the meanings set forth in the Sale Agreement.

 

BUYER has this      day of                   , 2010 (Time:         
                          ) at
                                                   accepted for purchase from
SELLER:

 

One (1) Boeing 757-200 aircraft, bearing Manufacturer’s serial number
              , together with two (2) Rolls-Royce RB211-535E4 engines bearing
manufacturer’s serial numbers            and            and all Parts attached
thereto, including as the “Aircraft” bearing manufacturer’s serial number
             as further defined in the Sale Agreement (the foregoing
collectively referred to hereinafter as the “Aircraft”); and

 

all Aircraft Documentation including all available manuals, logbooks, flight
records and historical information regarding the Aircraft, Engines and Parts.

 

THE AIRCRAFT AND EACH PART THEREOF IS BEING SOLD IN ITS THEN “AS IS, WHERE IS”
CONDITION ON THE CLOSING DATE, WITHOUT ANY REPRESENTATION, WARRANTY OR GUARANTEE
OF ANY KIND BEING MADE OR GIVEN BY SELLER, ITS SERVANTS OR AGENTS, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE,  OTHER THAN THE EXPRESS WARRANTY OF TITLE
GIVEN IN THE BILLS OF SALE AND THE EXPRESS REPRESENTATIONS AND WARRANTIES OF
SELLER AS SET FORTH IN ARTICLE 13 OF THE SALE AGREEMENT.

 

FROM AND AFTER THE DATE HEREOF, THE FOLLOWING SHALL APPLY:  SUBJECT TO THE TERMS
OF THE FOREGOING PARAGRAPH BUT WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
SELLER SPECIFICALLY DISCLAIMS, AND EXCLUDES HEREFROM (A) ANY WARRANTY AS TO THE
AIRWORTHINESS, VALUE, DESIGN, QUALITY, MANUFACTURE, OPERATION, OR CONDITION OF
THE AIRCRAFT; (B) ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY OF
MERCHANTABILITY OR FITNESS FOR USE OR FOR A PARTICULAR PURPOSE; (C) ANY EXPRESS
OR IMPLIED REPRESENTATION OR WARRANTY OF FREEDOM FROM ANY RIGHTFUL CLAIM BY WAY
OF PATENT INFRINGEMENT OR THE LIKE; (D) ANY IMPLIED REPRESENTATION OR WARRANTY
ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE; (E) ANY
EXPRESS OR IMPLIED WARRANTY REGARDING THE CONDITION OF THE AIRCRAFT; AND (F) ANY
OBLIGATION OR LIABILITY OF SELLER ARISING IN CONTRACT OR IN TORT (INCLUDING
STRICT LIABILITY OR SUCH AS MAY ARISE BY REASON OF SELLER’S NEGLIGENCE) ACTUAL
OR IMPUTED, OR IN STRICT LIABILITY, INCLUDING ANY OBLIGATION OR LIABILITY FOR
LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO THE AIRCRAFT OR FOR ANY LIABILITY
OF BUYER TO ANY THIRD PARTY OR ANY OTHER DIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL

 

39

--------------------------------------------------------------------------------


 

DAMAGE ARISING FROM ANY SUCH WARRANTIES DISCLAIMED. NO AGREEMENT ALTERING OR
EXTENDING SELLER’S LIABILITY FOR WARRANTIES SHALL BE BINDING UPON SELLER UNLESS
IN WRITING AND EXECUTED BY A DULY AUTHORIZED OFFICER OF SELLER. EXCLUDED FROM
THE FOREGOING ARE SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN
ARTICLE 13 OF THE SALE AGREEMENT AND WARRANTY OF TITLE SET FORTH IN THE BILL OF
SALE.

 

DELIVERY BY BUYER TO SELLER OF THIS ACCEPTANCE CERTIFICATE SHALL BE CONCLUSIVE
PROOF AS BETWEEN SELLER AND BUYER THAT BUYER’S TECHNICAL EXPERTS HAVE EXAMINED
AND INVESTIGATED THE AIRCRAFT AND THAT THE AIRCRAFT IS IN EVERY WAY SATISFACTORY
TO BUYER.

 

Dated on the date set forth above.

 

AERCAP PARTNERS I LIMITED,
as Seller

SUNRISE ASSET MANAGEMENT, LLC,
as Buyer

 

 

 

By:

 

 

By:        

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
not in its individual capacity but solely as owner trustee,
as Seller

 

 

 

 

 

 

By:  

 

 

 

Name:

 

 

 

Title:]

 

 

 

 

40

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF BILL OF SALE

 

(MSN               )

 

AerCap Partners I Limited, a company limited by shares organized under the laws
of Ireland [and Wells Fargo Bank Northwest, N.A., not in its individual
capacity, but solely as owner trustee under the MSN          Trust Agreement]
(“SELLER”) is the owner of full legal and beneficial title to the following
equipment, all as described in the Aircraft Sale Agreement between SELLER and
Sunrise Asset Management, LLC (“BUYER”) dated as of March       , 2010 (the
“Sale Agreement”):

 

(Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Sale Agreement.)

 

One (1) Boeing 757-200 aircraft airframe bearing manufacturer’s serial number
          .

 

Two (2) Rolls-Royce RB211-535E4 engines bearing manufacturer’s serial numbers
           and           .

 

All appliances, parts, instruments, appurtenances, accessories, furnishings or
other equipment or property installed in or attached to such airframe and
engines, including as the “Aircraft” as further defined and described under the
Sale Agreement (the foregoing collectively the “Aircraft”).

 

For and in consideration of the sum of One Dollar ($1.00) and other valuable
consideration, receipt of which is hereby acknowledged, SELLER does hereby sell,
grant, transfer, sell, deliver and set over to BUYER and its successors and
assignees forever all of SELLER’s right, title and interest in and to the
Aircraft, to have and to hold the Aircraft for its and their use forever.

 

SELLER hereby warrants to BUYER that there is hereby conveyed to BUYER on the
date hereof, good, valid and marketable title in and to the Aircraft free and
clear of all Security Interests (except for any prospective Contract of Sale in
favor of BUYER pursuant to this Agreement), and that SELLER will indemnify and
defend BUYER, and hold BUYER harmless, in respect of any claims, losses, costs,
expenses, charges or liabilities arising out of any defect or inaccuracy in, or
claim contrary to, such title as so warranted, represented and conveyed.

 

Except for the aforesaid warranty of title and the representations and
warranties of SELLER in the Sale Agreement, SELLER is selling the Aircraft on an
“AS IS, WHERE IS” BASIS, WITHOUT ANY WARRANTY OR REPRESENTATION OF ANY KIND,
EXPRESS OR IMPLIED PURSUANT TO THE DISCLAIMER OF WARRANTY AND ALL EXCEPTIONS
THERETO AS SET FORTH IN ARTICLE 7.2 OF THE SALE AGREEMENT.

 

IN WITNESS WHEREOF we have set our hand this              day of               ,
      .

 

AERCAP PARTNERS I LIMITED,
as Seller

 

 

 

By:   

 

 

Name:

 

 

Title:

 

 

 

41

--------------------------------------------------------------------------------


 

[WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,  

not in its individual capacity but solely as owner trustee,
as Seller

 

 

 

By:    

 

 

Name:

 

 

Title:]

 

 

 

42

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LEASE AGREEMENTS

 

1.                                       Aircraft Operating Lease Agreement
[…***…] between AerCap Partners I Limited […***…].

 

2.                                       Aircraft Operating Lease Agreement
[…***…] between AerCap Partners I Limited […***…].

 

3.                                       Aircraft Operating Lease Agreement
[…***…] between AerCap Partners I Limited […***…].

 

4.                                       Aircraft Operating Lease Agreement
[…***…] between AerCap Partners I Limited […***…].

 

5.                                       Amendment Agreement […***…] between
AerCap Partners I Limited as Lessor […***…].

 

43

--------------------------------------------------------------------------------


 

EXHIBIT F

 

DELIVERY CONDITIONS FOR OFF-LEASE AIRCRAFT

 

Capitalized terms used in this Exhibit F but not defined herein shall have the
respective meaning ascribed to them in the Lease Agreements.

 

1.             GENERAL CONDITION OF AIRCRAFT

 

1.0           Any discrepancies noted by Buyer during its inspection of the
Off-Lease Aircraft  from the delivery conditions listed in Sections 1.1 through
1.25 of this Exhibit F shall not be Seller’s responsibility if such discrepancy
is associated with a standard work card of the S4C check inspection.

 

1.1           The Aircraft will have installed the full complement of engines
and other equipment, parts and accessories and loose equipment as is normally
installed in the Aircraft.

 

1.2           [intentionally omitted]

 

1.3           The Aircraft will have been maintained and repaired in accordance
with the Maintenance Programme and the rules and regulations of the Aviation
Authority.

 

1.4           The Aircraft will be airworthy and ready for ferry flight with all
of its Parts and systems fully functional and operating within limits and/or
guidelines established by the EASA or manufacturer at time of return by Lessee.

 

1.5           The Aircraft will be in working order and condition with all pilot
discrepancies and deferred maintenance items cleared on a terminating action
basis.

 

1.6           No special or unique Manufacturer or FAA inspection or check
requirements which are specific to the Aircraft or Engines (as opposed to all
aircraft or engines of their types) will exist with respect to the Airframe,
Engines and Parts and systems and any repairs shall meet the design
specification of the Aircraft.

 

1.7           All repairs, Modifications and alterations made to the Aircraft or
the addition or removal of Parts and systems will have been made in accordance
with Manufacturer and Compliance Authority approved data, approved by the
Aviation Authority and properly documented in accordance with the rules and
regulations of the Aviation Authority and the Compliance Authority.

 

1.8           The Aircraft shall be in compliance with all Airworthiness
Directives as of the date of return from Lessee.

 

1.9           The Aircraft and all its compartments will be substantially free
from corrosion and will have been adequately treated against such corrosion.

 

1.10         The Aircraft will be free from any Security Interest and no
circumstance will have so arisen whereby the Aircraft is or could become subject
to any Security Interest, or right of detention or sale in favour of the
Aviation Authority, any airport authority, or any other authority whatsoever.

 

1.11         [intentionally omitted].

 

1.12         [intentionally omitted].

 

44

--------------------------------------------------------------------------------


 

1.13         Aircraft will be delivered in its current livery.

 

1.14         All interior and exterior lettering, signs and decals will be
clean, secure and legible and will, in any event, be in the English language.

 

1.15         The Aircraft will be free of fuel, oil and hydraulic leaks beyond
aircraft maintenance manual limits for continued operation without further
inspection requirements. Any temporary leak repairs will have been replaced by
permanent repairs.

 

1.16         The Aircraft will be in compliance with the Manufacturer’s storage
program.

 

1.17         The Aircraft fluid reservoirs (including oil, hydraulic, water and
waste tanks) will be serviced to full in accordance with Manufacturer’s
requirements.

 

1.18         The fuselage will be free of major dents and abrasions, temporary
repairs and loose or pulled or missing rivets, all windows will be substantially
free of delamination, blemishes, crazing, all within airplane maintenance manual
limits.

 

1.19         All ceilings, sidewalls, fairing panels and bulkhead panels will be
serviceable, clean and free of cracks and stains and cosmetically acceptable and
repainted or replaced if necessary. Floor coverings will be clean and
effectively sealed.

 

1.20         Carpets, seat covers and any other material installed in cockpit
and cabin will conform to the Aviation Authority’s and Compliance Authority’s
fire resistance regulations.

 

1.21         All emergency equipment and other loose equipment will be properly
installed In accordance with the Emergency equipment layout and in good
condition in accordance with Loose Equipment Check List at delivery.

 

1.22         Seller shall touch up the paint in the cockpit in a neat and
professional manner and replace illegible or unserviceable placards as required
by Buyer.

 

1.23         In the cargo compartments, all panels will be in good condition,
all nets and cargo restraining nets will be serviceable and in good condition.

 

1.24         All repairs accomplished on the Aircraft shall be Acceptable
Repairs. For the avoidance of doubt, any DER Repairs installed on the Aircraft,
including any Engine, must have been approved by the OEM.

 

1.25         The condition of the wing and tail leading edges will be within the
Manufacturer limitations and any unpainted surfaces, cowlings and fairings will
be treated in accordance with best industry’s practice and the Manufacturer’s
maintenance requirements and recommendations.

 

2.             ENGINE CONDITION.

 

2.1           Each Engine will have at least 3,000 Flight Hours remaining before
its next anticipated shop visit based on operation of the Engine at the same
maximum thrust as at Delivery and each Engine will have at least 3,000 Cycles of
LLP life remaining.

 

2.2           Each Engine shall have all the following checks and inspections
accomplished to demonstrate the serviceability and anticipated remaining life of
each Engine in accordance with this Letter of Intent:

 

45

--------------------------------------------------------------------------------


 

(a)                                  pass a full and complete video borescope
inspection in accordance with the latest revision of the aircraft maintenance
manual performed after any power assurance or other engine run;

 

(b)                                 be capable of producing maximum certified
thrust at all conditions with all parameters within airplane maintenance manual
limits demonstrated by actual running of the Engine;

 

(c)                                  not have any performance deterioration
higher than normal or any step changes with respect to engine trend monitoring
data by reference to temperature margin, fuel consumption, rotor speed or oil
pressure and temperature;

 

(d)                                 pass a spectrographic oil analysis programme
(SOAP) check and magnetic chip detection inspection in accordance with the
airplane maintenance manual; and

 

(e)                                  have a minimum of 10 degrees Celsius hot
day exhaust gas temperature margin or similar measure of engine temperature at
maximum certified thrust as evidenced by the current ECM report for each
Engine.  In the event of a dispute between Seller and Buyer, or in the event
that acceptable ECM data is not available for an Engine with respect to such
margins, then Seller shall perform a full power ground run in accordance with
test 13 of the AMM. The actual EGT at full power will be subtracted from the
maximum allowable EGT in order to determine the margin.

 

3.             LANDING GEAR CONDITION

 

3.1           The landing gear and wheel wells will be clean, free of leaks and
repaired as necessary.

 

3.2           The installed landing gear, components and associated actuators
will have at least 18 Months remaining until next scheduled Overhaul in
accordance with the Maintenance Programme and latest revision the MPD and the
installed landing gear will have at least 4000 cycles of LLP life remaining.

 

4.             APU CONDITION

 

4.1           The APU will have at least 3,000 Flight Hours and 18 Months
remaining before its next anticipated shop visit.

 

4.2           The APU shall have the following checks and inspections
accomplished to demonstrate the serviceability and anticipated remaining life:

 

(a)                                  pass a full and complete video borescope
inspection in accordance with the latest revision of the aircraft maintenance
manual after completion of the APU power condition check run;

 

(b)                                 be capable of producing maximum air and
electrical outputs at all conditions with all parameters within the latest
revision of the aircraft maintenance manual limits demonstrated by performing an
APU power condition check in accordance with the Aircraft maintenance manual;

 

(c)                                  not have any performance deterioration
higher than normal or any step changes by reference to APU trend monitoring data
with respect to temperature margin, fuel consumption, rotor speed or oil
pressure and temperature; and

 

46

--------------------------------------------------------------------------------


 

(d)                                 pass a spectrographic oil analysis programme
(SOAP) check and magnetic chip detection inspection in accordance with the
airplane maintenance manual.

 

5.             PARTS

 

5.1           Each Part and component which has a hard time limit will have
4,500 Flight Hours, 1,500 Cycles and 18 Months remaining, in accordance with the
Maintenance Programme and/or the MPD.

 

5.2           Each Part that has a hard time limit less than the time remaining
stated in Section 5.1 above shall have a full life remaining.

 

5.3           All “on-condition” and condition monitored Parts shall be
serviceable.

 

5.4           Emergency equipment will be serviceable and have as a minimum 12
(twelve) months life remaining.

 

5.5           Buyer and Seller agree that certain Parts do not meet the
requirements set forth in Sections 5.1-5.4 of this Exhibit but are nonetheless
acceptable to Buyer.

 

6.             AIRCRAFT DOCUMENTATION.

 

6.1           Aircraft Documentation will have been maintained in accordance
with the rules and regulations of the Aviation Authority and will meet the
standard described in […***…], except that there will be no FAA 8110-3 form
provided for any modifications, unless such form(s) are in the possession of
SELLER.

 

6.2           The Aircraft Documentation will be in English and up-to-date.

 

6.3           Any Modifications or alterations or changes made to the Aircraft
and which are not removed at Return shall have been incorporated into the
appropriate manuals and not as supplements.

 

The Off-Lease Aircraft will meet the Manufacture’s CMP for ETOPS operations as
described in the records and certified by the Lessee, or Boeing Configuration,
Maintenance and Procedures for ETOPS, Boeing Document number D011N002.

 

For the avoidance of doubt, the parties acknowledge that LESSEE is a […***…] and
that the Engines to be sold and delivered to BUYER hereunder have been or are
being returned from LESSEE in a condition befitting such operator.

 

47

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[intentionally omitted]

 

48

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF TECHNICAL ACCEPTANCE CERTIFICATE

 

(MSN               )

 

Sunrise Asset Management, LLC (“BUYER”), [Wells Fargo Bank Northwest, N.A., not
in its individual capacity, but solely as owner trustee under the MSN         
Trust Agreement] and AerCap Partners I Limited (“SELLER”) do hereby agree as
follows:

 

BUYER and SELLER have entered into an Aircraft Sale Agreement dated as of
March       , 2010 (the “Sale Agreement”) pursuant to which BUYER has agreed to
purchase the Aircraft bearing manufacturer’s serial number              (as
further defined therein) subject to the terms and conditions of the Sale
Agreement. Words used herein with capital letters and not otherwise defined will
have the meanings set forth in the Sale Agreement.

 

BUYER has this      day of                   ,          (Time:         
                          ) at
                                                   technically accepted the
condition of the Aircraft described below subject to the terms of Article [5.1
for Off-Lease Aircraft and Article 5.2 for Leased Aircraft]:

 

One (1) Boeing 757-200 aircraft, bearing Manufacturer’s serial number
              , together with two (2) Rolls-Royce RB211-535E4 engines bearing
manufacturer’s serial numbers            and            and all Parts attached
thereto, including as the “Aircraft” bearing manufacturer’s serial number
             as further defined in the Sale Agreement (the foregoing
collectively referred to hereinafter as the “Aircraft”); and

 

all Aircraft Documentation including all available manuals, logbooks, flight
records and historical information regarding the Aircraft, Engines and Parts.

 

Dated on the date set forth above.

 

AERCAP PARTNERS I LIMITED,

as Seller

SUNRISE ASSET MANAGEMENT, LLC,

as Buyer

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,

not in its individual capacity but solely as owner trustee,

as Seller

 

 

 

 

 

 

 

By:    

 

 

 

 

Name:

 

 

 

 

Title:]

 

 

 

 

 

49

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF GUARANTEE

 

50

--------------------------------------------------------------------------------


 

EXHIBIT J

 

CONFIDENTIAL AMOUNTS

 

Item 1: […***…]

Item 2: […***…]

Item 3: […***…]

Item 4: […***…]

Item 5: […***…]

Item 6: […***…]

Item 7: […***…]

Item 8: […***…]

Item 9: […***…]

Item 10: […***…]

Item 11: […***…]

Item 12: […***…]

Item 13: […***…]

Item 14: […***…]

Item 15: […***…]

Item 16: […***…]

 

51

--------------------------------------------------------------------------------